Exhibit 10.13

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SERVICES AGREEMENT

 

This SERVICES AGREEMENT (“Agreement”) is made and entered into as of September
1, 2015 (the “Effective Date”) by and between Dignity Health, a California
nonprofit, public benefit corporation, with its business office at 185 Berry
Street, Suite 300, San Francisco, CA 94107 (hereinafter referred to as “Dignity
Health”), for itself and on behalf of its affiliates, and Augmedix, Inc., a
Delaware corporation with its principal offices at 1161 Mission Street, Suite
210, San Francisco, CA 94103 (hereinafter referred to as “Augmedix”).

 

RECITALS

 

This Agreement is made in contemplation of the following facts and
circumstances:

 

A. Augmedix desires to provide certain services, deliverables, software, and
hardware in relation to the Augmedix Google Glass Scribe Project, which is
further defined in Section I of this Agreement, in accordance with the terms and
conditions of this Agreement.

 

B. Dignity Health desires that Augmedix provide such services, deliverables,
hardware, and software in accordance with the terms and conditions of this
Agreement.

 

AGREEMENT

 

In consideration of the mutual promises herein, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Services, Deliverables, and Augmedix Credentialing Requirements.

 

(a) Capitalized terms defined on Schedule 1 will have the meanings given on
Schedule I when used in this Agreement (including in any SOW).

 

(b) Augmedix agrees to provide Services and related deliverables, hardware and
software, as further described in this Agreement and the Statement of Work
attached hereto as Exhibit A. The Statement of Work attached as Exhibit A and
each subsequent Statement of Work entered into under this Agreement is referred
to herein as a “SOW”. Each SOW will be entered into by Augmedix and Dignity
Health or (at Dignity Health’s election, one of Dignity Health’s Affiliates).
Each subsequent SOW will be in substantially the same form as Exhibit A unless
Dignity Health otherwise requests. As used herein, “Affiliate” means, with
respect to a specified party, any person, firm, corporation, partnership, or
other entity that is controlling, controlled by, or is under common control with
that specified party. With respect to Dignity Health, “Affiliate” also includes
any person, firm. corporation, partnership, joint venture or other entity that:
(a) is managed or operated by Dignity Health or another Dignity Health
Affiliate; or (b) is a medical group, clinic, satellite office, or entity
associated with Dignity Health or another Dignity Health Affiliate to which
Dignity Health now or in the future provides or is provided on its behalf
electronic health record technology. For purposes of this definition “control”
means ownership or control of fifty percent (50%) or more of the voting rights
of the entity in question or the power to otherwise direct the affairs of the
entity in question. Dignity Health and each Dignity Health Affiliate designated
by Dignity Health to receive Services or Deliverables under this Agreement from
time to time will constitute a “Client” hereunder. Augmedix shall offer and
provide all the Services, related deliverables, hardware, and software, as
further described in this Agreement and Exhibit A, on the terms, conditions. and
prices set forth in this Agreement and Exhibit A, to Dignity Health and each
other Client. Upon request by Dignity Health, Augmedix shall enter into one or
more SOWs substantially in the form of Exhibit A with adjustments as necessary
for time schedule and volumes. As used herein, “Services” means the services,
tasks, and responsibilities set forth in this Agreement or an SOW or otherwise
provided by Augmedix under this Agreement.

 

Contract Number: DH-IT-1186

 



SFO-1546071

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(c) This Agreement does not grant to Augmedix any exclusive right or privilege
to sell to Dignity Health or its affiliates any or all Services or Deliverables
that they may require, and there are no minimum volume commitments under this
Agreement or any SOW. Dignity Health and its affiliates may contract with other
vendors for the procurement of any products or services.

 

(d) For purposes of this Agreement “Deliverable” means any technology, materials
or other work product made, created, developed, written or conceived by Augmedix
pursuant to a SOW or otherwise during the period of Augmedix’s work for Client
(whether before or after the date of this Agreement), either solely or jointly
with another, but expressly excluding the Augmedix Solution. For purposes of
this Agreement “Customer Owned Deliverable” means any Deliverable that is either
(i) submitted (including but not limited to the written note created by a Scribe
of a patient’s history and present illness) into Client’s electronic health
record (or required to be submitted) or otherwise collected (or required to be
collected) in the course of a Scribe documenting a patient visit or (ii)
expressly identified as a Customer Owned Deliverable in a SOW. Augmedix shall
provide at its own expense, all equipment, supplies and materials necessary to
perform the agreed Services and Client shall provide no supplies and equipment,
unless expressly agreed and stated otherwise in the SOW.

 

(e) As part of the Services, Augmedix shall provide an Augmedix Google Glass
Device for each Authorized User. Augmedix will retain title for each Augmedix
Google Glass Device, and Augmedix shall bear risk of loss each Augmedix Google
Glass Device except to the extent such loss is caused by the negligence of
Dignity Health. Augmedix shall promptly repair or replace each Augmedix Google
Glass Device that fails to operate as necessary to support the Services, or
otherwise fails to operate in accordance with its specifications or the
requirements of this Agreement, for any reason.

 

(f) Augmedix is hereby notified that Client has established certain vendor
credentialing policy and procedures and that by visiting Client’s facilities,
Augmedix and any agents working on its behalf, are subject to the applicable
policies of such facility. Augmedix and its personnel or agents working on its
behalf shall comply with all “vendor credentialing” requirements including
appropriate authentication at the specific location’s visitor’s desk and
electronic sign-in via an internet-based third party service retained by Client.

 



SFO-1546072

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2. Place of Performance and Subcontracting.

 

(a) Unless otherwise provided in the SOW, the Services shall be performed only
at (i) Client’s place of business, (ii) at a Designated Augmedix Facility that
is either (A) the Augmedix facility in San Francisco, California or (B) a
facility of Augmedix or its subcontractor approved by Dignity Health (each a
“Subcontractor”) in the Offshore Due Diligence form approved by Dignity Health
on or after the Effective Date (the “Offshore Diligence Document”), or (iii)
such other place as may be mutually agreed in writing by the parties. If not
completed prior to the Effective Date, Augmedix shall complete the Offshore Due
Diligence Document and obtain Dignity Health’s written approval thereof the
earlier of (i) within thirty (30) days after the Effective Date or (ii) by the
date on which offshore scribes are being trained on Client’s EHR.

 

(b) In performing its Services, Augmedix shall not (and shall cause its the
Subcontractors not to), remove any property of Client from Client’s premises,
and shall (and shall cause its Subcontractors to) only access such personal
information or patient data as minimally necessary to perform the Services.

 

(c) Augmedix may engage Subcontractors to assist in performance of the Services,
subject to the following conditions: (i) each Subcontractor must be approved by
Dignity Health in the Offshore Diligence Document or otherwise in writing, (ii)
Augmedix must enter into a written agreement with each Subcontractor that is at
least as protective of Client and Client’s data and other Confidential
Information as this Agreement, and (iii) Augmedix remains solely responsible for
the acts and omissions of its Subcontractors in connection with the Services,
Deliverables, Augmedix Solution, and this Agreement.

 

3. Effective Date: Term. This Agreement shall be effective as of the Effective
Date and shall continue in full force and effect unless and until terminated in
accordance with Section 15 hereof.

 

4. Fees, Payment Terms and Warrants

 

(a) Fees for Services and any associated Deliverables, software or hardware
shall be set forth in the SOW. In no event will fees exceed the fees set forth
in the SOW. In no event will the fees exceed the fees set forth in Exhibit B
(Pricing).

 

(b) All invoices shall have a description of all services performed and billed
and the name of each physician for whom Services were provided. Invoices shall
be emailed to Client’s accounts payable department at [*] and/or sent to the
address specified by Client from time to time, if different. In addition,
Augmedix shall send a copy of each invoice to the Client office manager of each
physician listed in the invoice for his or her written approval. All invoices
shall have a description of all services performed and billed and name of clinic
or facility and name of each physician for whom services were provided. Approved
invoiced amounts are payable by mail within thirty (30) days to Augmedix at the
address set forth in Section 28.

 



SFO-1546073

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(c) Client operates in California, Arizona, and Nevada and may be subject to
state tax withholding requirements in these states. As a condition precedent to
any payment made under this Agreement, Augmedix shall complete, sign, and return
to Client any certification or statement requested by Client in order to assist
Client’s compliance with any state tax withholding requirements. Withholding of
tax at the source is generally required from any payment derived from a
California source, except when certain exceptions are met. Without limiting the
generality of the foregoing, all payments for services performed in California
by non-residents or performed by residents and payable in California shall be
deemed subject to tax withholding requirements and shall be calculated based on
information available to Client. To the extent applicable, Augmedix shall
specifically complete, sign and return to Client one of the following two forms:
(i) California Franchise Tax Board Form 587 (Nonresident Withholding Allocation
Worksheet) or (ii) California Franchise Tax Board Form 590 (Withholding
Exemption Certificate). Augmedix acknowledges that it is solely responsible for
the filing of any tax returns and the satisfaction of any tax due with respect
to the payments received under this Agreement. Augmedix also acknowledges that
Client is entitled to rely on the tax certifications or other information or
evidence of exemption provided by Augmedix to Client and hereby releases Client
from any liability with respect to any tax withholdings paid to the California
Franchise Tax Board or counterpart state tax agencies in Arizona or Nevada, as
applicable; except to the extent any of such withholdings are refunded to
Client. Augmedix shall promptly notify Client upon the change of any reported
facts or conditions that are part of Form 587 or Form 590, and shall provide
Client with an updated Form 587 or Form 590.

 

5. Resources to be Provided by Client. In addition to any resources that may be
cited in the SOW, Client shall provide and make available to Augmedix the
following resources in (a) below and such other additional necessary resources
as the parties may from time to time reasonably agree in connection with
Augmedix’s performance of the Services:

 

(a) Qualified Client personnel or representatives who will be designated by
Client to consult with Augmedix on a regular basis in connection with the
Services or Deliverable, and certain Client information necessary to enable
Augmedix to perform the Services or provide the Deliverable.

 

(b) Augmedix shall not modify any of Client’s software, data files or web
content that is not specifically identified and authorized by Client in the SOW
or subsequent writing.

 

6. Confidentiality.

 

(a) The parties may provide or learn information that is confidential
(“Confidential Information”) to each other. The Confidential Information of a
party shall include, but not be limited to, sales, financial, contractual and
special marketing information, patient-related data, personal information,
discoveries, concepts, ideas, research, engineering methods, systems, source
code, equipment and product usage, program design, customer lists, business and
engineering projects, ideas, technical data and concepts and improvements and
development thereof originated by or for the disclosing party, and which were
not previously published or otherwise disclosed to the general public, not
previously available without restrictions to the receiving party, nor normally
furnished to others without compensation, and which said party desires to
protect against unrestricted disclosure or competitive use. Confidential
Information of Dignity Health also includes derivatives of any patient-related
data.

 



SFO-1546074

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(b) Other than patient-related data and personal information, Confidential
Information shall not include information which: (i) is or becomes part of the
public domain through no act or omission of the receiving party; (ii) was in the
receiving party’s lawful possession prior to the disclosure and had not been
obtained by the receiving party either directly or indirectly from the
disclosing party; (iii) is lawfully disclosed to the receiving party by a third
party without restriction on disclosure; (iv) is independently developed by the
receiving party; or (v) is disclosed by operation of law. In addition, the
receiving party shall be entitled to disclose Confidential Information to the
extent required by law or judicial order, provided that prior written notice of
such required disclosure is furnished to the disclosing party as soon as
practicable in order to afford the disclosing party an opportunity to seek a
protective order.

 

(c) If either party receives Confidential Information from the other party,
except as expressly specified in this Agreement, the party receiving such
Confidential Information shall: (i) maintain in strictest confidence such
Confidential Information; (ii) not disclose any such Confidential Information to
any person outside that party’s business organization and only disclose or
permit the use of the other party’s Confidential Information to/by its
employees, contractors, subcontractors, agents and professional advisors who
need to know it to perform the receiving party’s obligations and exercise the
receiving party’s rights under this Agreement, and who have agreed in writing
(or in the case of professional advisors are otherwise bound) to keep it
confidential with a degree of care no less than such parties use to protect
their own Confidential Information, but in any case no less than reasonable
care; and (iii) return such Confidential Information to the disclosing party
upon the expiration or termination of this Agreement, or destroy the same.

 

(d) A party in receipt of the Confidential Information of the other who becomes
aware of its unauthorized use or disclosure shall promptly and fully notify the
disclosing party of all facts known to it concerning such unauthorized use or
disclosure. In addition to damages, said party shall be entitled to equitable
remedies, including injunctive relief. in the event of breach of this
confidentiality section by the other party. The terms of this Section 6,
Confidentiality shall survive the expiration or termination of this Agreement
and will continue in full force and effect for a period of seven (7) years,
except the obligation of confidentiality with respect to patient-identifiable
data and personal information shall be perpetual.

 

(e) Without limiting the foregoing, Augmedix shall comply with all data security
and confidentiality provisions set forth in an SOW, including provisions
regarding restricted access to content and data and to encryption.

 

(f) Without limiting the foregoing, Augmedix shall (and shall cause its
Subcontractors to) retain all data (including patient-related data) collected in
connection with the Services as set out in the SOP for this Agreement as agreed
upon by the parties. The parties will develop such SOP promptly after the
Effective Date, which process will include requirements for retention of data as
required by applicable law and by Dignity Health. Upon consultation with
Augmedix, Dignity Health will have the right to update such SOP from time to
time, as required by law and as reasonably necessary.

 



SFO-1546075

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(g) Usage Data. The parties acknowledge and agree that Augmedix may monitor,
collect, use and store anonymous and aggregate statistics regarding (i) user
activity on the Augmedix Solution (for clarity, excluding all PHI and other
patient-related data other than statistics on patient acceptance of the
solution) for its business purposes, including, but not limited to, enhancing
the Augmedix Solution and creating new features thereof and (ii) to benchmark
both by Client facility and by other of Augmedix’s customers data on acceptance
or rejection by patients of Client’s use the Augmedix Solution or part thereof.
This sub-section 6(g) is conditioned on Augmedix de-identifying the data so that
neither Dignity Health, Client or any of its facilities or caregivers can be
identified when reports based on such data are shared with third parties. No
other license with respect to patient or user related data is granted hereunder
and is reserved solely unto Client.

 

7. Ownership.

 

(a) As between the parties, Augmedix owns all right, title and interest in and
to the Augmedix Solution and any modifications or improvements made by or on
behalf of Augmedix to the Augmedix Solution provided under this Agreement.
Notwithstanding the foregoing. Client and Augmedix shall each retain ownership
of, and all right, title and interest in and to, their respective intellectual
property (“IP”), and no license therein, whether express or implied, is granted
by this Agreement or as a result of the work performed hereunder, except to the
extent expressly provided in an SOW or this Agreement. Augmedix shall clearly
and explicitly identify in the applicable SOW portions of any Customer Owned
Deliverable that Augmedix deems to be solely proprietary to Augmedix. Any such
portion of any Customer Owned Deliverable so identified shall not be subject to
the limitations of Section 7(b) below, and shall be solely and exclusively owned
by Augmedix. With respect to each portion of a Customer Owned Deliverable that
is subject to Section 7(b) below and with respect to each Deliverable that is
not a Customer Owned Deliverable, Augmedix hereby grants to Client and its
affiliates a non-exclusive, royalty-free, paid up, worldwide, perpetual license
to use, reproduce, modify, create derivative works of, distribute, and
sub-license such Deliverable.

 

(b) Other than portions of any Customer Owned Deliverable identified by Augmedix
as proprietary pursuant to Section 7(a) above. Client shall have title to and
sole and exclusive ownership of all Customer Owned Deliverables under the
applicable SOW. However, upon the express written consent of Client’s senior
vice-president, which consent Client may withhold in its absolute discretion,
Augmedix may obtain from Client for such Customer Owned Deliverable a
non-exclusive, royalty-free, paid up, worldwide, perpetual license (with right
to sublicense), for any and all purposes, provided that, to the extent such
Customer Owned Deliverable item incorporates the Confidential Information or
proprietary information of Client, Augmedix, in the use of such Customer Owned
Deliverable, shall be bound by the confidentiality obligations under Section 6,
Confidentiality.

 

(c) Other than portions of any Customer Owned Deliverable identified by Augmedix
as proprietary pursuant to Section 7(a) above, the Customer Owned Deliverables
shall be deemed a “work made for hire” as that term is defined under Section 101
of the U.S. Copyright Act and Client shall be considered the person for whom the
work was prepared for the purpose of determining authorship of any copyright in
the Customer Owned Deliverables. All such Customer Owned Deliverables shall be
the sole property of Client and, to the extent any such of right or title has
been retained by Augmedix, Augmedix shall execute the instruments necessary to
complete the transfer to Client of such ownership and title. If and to the
extent, for any reason, the Customer Owned Deliverables are not, or are
determined not to be, a “work made for hire” under U.S. law or be law of any
other jurisdiction, Augmedix hereby assigns to Client all of Augmedix’s right
title and interest in and to all copyrights and other rights in the Customer
Owned Deliverables.

 



SFO-1546076

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

8. Remote Access to Client’s Network. Should it be necessary for Augmedix to
access and/or use Client’s computer or network, either by remote means or
in-person, it may do so provided that: (i) such need is specifically stated in
the applicable SOW, (ii) access is only by Augmedix’s personnel or
Subcontractors approved in accordance with Section 2, and (iii) each of such
personnel will be issued and always uses a unique User ID and password. Access
to the Dignity Health Network by Subcontractor shall only be upon the express
written permission (or as described in the SOW) of Dignity Health’s Chief
Privacy and Data Security Administrator. Furthermore, Augmedix agrees to (i)
cause each such personnel to first sign Dignity Health’s Network Usage Policy;
(ii) ensure their compliance with appropriate policies and procedures of Client;
and (iii) promptly report to Client any privacy or security incidents. A copy of
the Network Usage Policy and other applicable policies shall be made available
upon request.

 

9. Publishing of Web Content. Should Augmedix be granted access to Client’s
network, it shall use such access solely to meet its obligations under this
Agreement, including the applicable SOW. Should a SOW require Augmedix to create
or modify software, data or content to be used on or to support Client’s network
or website, Augmedix shall make every reasonable effort to comply with Client’s
applicable policies, procedures and standards; and, if it cannot do so, it shall
promptly notify Client.

 

10. Personnel. Personnel provided by either party to perform the Services or
provide a Deliverable hereunder will at all times be considered employees or
agents of the party providing such personnel and will not for any purpose be
considered employees or agents of the other party. Each party shall assume full
responsibility for the actions or inactions of the personnel it provides, and
shall be solely responsible for the supervision, direction and control,
salaries, workers’ compensation coverage, disability and other insurance,
benefits, as well as all other legal obligations required by law relating to its
personnel. Augmedix shall at all times during the term of this Agreement carry
general, professional and other liability insurance coverage in the form and
amounts described on Exhibit C, attached hereto and incorporated by reference.

 

11. Personnel to Provide the Services.

 

(a) Client shall have the right to review the qualifications of all personnel
Augmedix designates to perform the Services, including the Scribes provided by
Augmedix. For the avoidance of doubt, the parties acknowledge and agree that any
and all personnel designated by Augmedix to perform Scribing activities under
this Agreement must meet the qualifications of and act in accordance with the
duties and obligations of a Scribe, as set forth both in Dignity Health’s Scribe
Services Policy (100.2.001) and in the SOW.

 

(b) In the event Client determines in good faith that the continued assignment
of a particular Augmedix supplied person is not in the best interest of Client
or the project, whether because such person does not have the necessary
experience and/or qualifications and/or is otherwise objectionable to Client. in
the exercise of its reasonable discretion, then Client shall give Augmedix
written notice requesting that such person be replaced. Augmedix shall then
promptly investigate the matter stated in the request and discuss its findings
with Client. If Client still in good faith requests replacement of the person,
Augmedix shall replace the person.

 



SFO-1546077

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(c) Augmedix shall ensure that each of its employees and contractors providing
Services at any Client facility has met the requirements set forth on Exhibit
E-1 before providing the Services. Augmedix shall perform all screening required
by this Section at Augmedix’s own expense, and Augmedix shall provide
certification of completion of all screening upon request. Augmedix represents
and warrants that it has conducted and successfully completed a criminal
background check for each of its employees and any contractor providing services
under this Agreement, in accordance with the Client’s standards set forth in
Exhibit E-2 (Background Screening Standards) which include a state and county
criminal history investigation and a state sex offender search where the
Augmedix employee or subcontractor resides and where the Client they are
servicing is located. Any criminal history identified shall be reported to
Client prior to the Augmedix’s employee or subcontractor providing services
under this Agreement and in accordance with Exhibit F (Background Screening
Scoring Guidelines). Augmedix represents and warrants that it has checked the
OIG List of Excluded Providers and the General Services Administration list of
parties excluded from participation in federal health care programs
(collectively the “List”) no more than thirty (30) days prior to the Effective
Date, and Augmedix covenants that Augmedix shall check the List every month
after the Effective Date, and shall provide proof to Dignity Health that neither
Augmedix, nor any of the Augrnedix Personnel appear on said List. Further,
Augmedix represents and warrants that neither Augmedix, nor any Augmedix
Personnel is subject to sanction or exclusion from participation under any
Federal or State health care program. In the event that Augmedix becomes so
sanctioned or excluded. Dignity Health may immediately terminate this Agreement.
In addition, any Augmedix Personnel who become so sanctioned or excluded during
the term of this Agreement will be immediately removed by Augmedix upon
Augmedix’s becoming aware of such sanction or exclusion and will be thereafter
excluded from the provision of Services under this Agreement. Augmedix shall
provide written documentation of its compliance with its obligations under this
provision upon Client’s request. Augmedix may request that Client waive this
requirement in the event that Client has independently conducted the background
check for any Augmedix employee or subcontractor providing services under this
Agreement.

 

12. Solicitation or Hiring Other Party’s Employees.

 

(a) Neither party, without the prior written consent of the other party (the
“Original Employer”), shall solicit, induce or attempt to solicit or induce any
employee of the Original Employer to become an employee or contractor of the
soliciting or inducing party during the term of this Agreement.

 

(b) Nothing in this Section 12, Solicitation or Hiring Other Party’s Employees,
is intended or shall be construed to prevent, provided that there is prior
notice to the other party, (i) either party from hiring those employees of the
other party that have not been solicited, or (ii) either party from soliciting
or hiring any of those employees of the other party in the event of the other
party’s insolvency, bankruptcy, receivership, or any other cessation of
business.

 



SFO-1546078

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

13. Relationship of Parties. Augmedix is an independent contractor in all
respects with regard to this Agreement. Nothing contained in this Agreement
shall authorize, empower, or deem any party as partner or agent of any other
party in any manner; authorize, or empower or deem one party to assume or create
any obligation or responsibility whatsoever, express or implied, on behalf of or
in the name of any other party; or authorize, empower or deem a party to bind
any other party in any manner or make any representation, warranty, covenant,
agreement, or commitment on behalf of any other party.

 

14. No Offshoring. Except as otherwise approved by Dignity Health under Section
2, Augmedix warrants and represents that: (a) any and all Services and
Deliverables hereunder shall only be provided by its personnel or
Client-approved consultants residing within the United States of America when
such Services and Deliverables include the use of or access to PHI by such
personnel or consultants, and (b) Augmedix shall ensure that any patient-related
information, and/or Client or Dignity Health Confidential Information, learned
by it as a result of entering into this agreement shall never he transferred
outside the jurisdiction of the United States of America and shall never be
transferred to, or accessed by, anyone from outside the United States of
America, or with respect to PHI by anyone who is not personnel or
Client-approved Subcontractor of Augmedix. Any modification to the foregoing
limitation shall require the express written consent signed in ink by Client’s
President, Chief Operating Officer or Executive Vice President, or if this
Agreement is with Dignity Health, then its Senior Vice President. Any breach of
the foregoing shall constitute a material breach of this Agreement.
Notwithstanding the foregoing or anything to the contrary in this Agreement or
any SOW, Augmedix shall not store or permit to be stored any PHI or personally
identifiable information related to Client outside the jurisdiction of the
United States of America.

 

15. Termination.

 

(a) Dignity Health may terminate this Agreement or any one or more SOWs, with or
without cause at any time upon providing ninety (90) days’ written notice to
Augmedix; provided that, if the termination is for a breach of obligations under
HIPAA as defined in Exhibit D, then the termination provisions in Exhibit D
shall apply.

 

(b) Augmedix may terminate this Agreement or any one or more SOWs, with or
without cause upon providing one hundred eighty (180) days’ written notice to
Dignity Health; provided that, (i) no such termination notice may be given
before the date twelve (12) months following the Effective Date and (ii) if the
termination is for a breach of obligations under HIPAA as defined in Exhibit D,
then the termination provisions in Exhibit 13 shall apply.

 

(c) Either party may, without prejudice to any other remedies available to it at
law or in equity, terminate an SOW in the event that the other party commits a
material breach of its obligations under that SOW (or under this Agreement with
respect to that SOW) and fails to cure that breach within thirty (30) days after
notice from the non-breaching party. Termination of one SOW under this clause
(c) will not affect any other SOW.

 



SFO-1546079

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

16. Effect of Termination. Upon termination of this Agreement, each party shall
promptly return to the other any and all personal property and Confidential
Information of the other held by such party, other than as provided in Section
I. Services and Deliverables, and Section 7, Ownership, and shall be subject
further to the requirements of Paragraph 5 of Exhibit D (Business Associate
Exhibit). If the termination is initiated by Augmedix or by Client due to
Augmedix’s failure to perform or deliver, Augmedix shall promptly refund to
Client any fees or payments it received for Services not performed and
Deliverables not completed or done correctly. Notwithstanding anything to the
contrary in this Agreement, the following provisions shall survive any
termination or expiration of this Agreement in accordance with their respective
terms: Sections 1(d), 6, 7, 16, 17, 18, 19, 20, and 21 through 37.

 

17. Federal Reporting Requirements. To comply with Federal Reporting
Requirements, Augmedix shall, until the expiration of four (4) years after the
furnishing of any service pursuant to this Agreement, make available upon the
written request of the Secretary of Health and Human Services or the Comptroller
General of the United States. or any of their duly authorized representatives,
copies of this Agreement and any books, documents, records and other data of
Augrnedix that are necessary to certify the nature and extent of costs incurred
by Client or its affiliates under a particular SOW. If Augmedix carries out any
of its duties under this Agreement through a subcontract with a related
organization involving a value or cost of $10,000 or more over a twelve-month
period, Augmedix shall cause such subcontract to contain a clause to the effect
that, until the expiration of four (4) years after the furnishing of any service
pursuant to said subcontract, the related organization will make available upon
the written request of the Secretary of Health and Human Services or the
Comptroller General of the United States, or any of their duly authorized
representatives, copies of records of said related organization that are
necessary to certify the nature and extent of cost incurred by Augmedix for such
service.

 

18. General Warranties.

 

(a) Augmedix warrants and represents that the Services provided under this
Agreement shall be promptly performed and any Deliverable shall be provided with
the skill, judgment and attention to detail and diligence, which are normally
exercised by recognized professional firms performing services of a similar
nature. Augmedix represents and warrants that all software and hardware
furnished by Augmedix under this Agreement shall operate in accordance with its
applicable specifications and documentation and the requirements of this
Agreement and without material error. Should Augmedix breach any of the
foregoing warranties: (i) Augmedix shall promptly re-perform the Services,
re-provide the Deliverables, or repair or replace the affected hardware or
software, at its own expense; and (ii) Client will have the right to terminate
the Services for one or more specified Authorized Users at any time without
advance notice, except that if Client desires to terminate Services for more
than ten percent (10%) of the Authorized Users under this Agreement at a given
time, Client will provide Augmedix with 90 days’ written notice of such
termination. In addition, Client will have the right to suspend Services for one
or more specified Authorized Users without advance notice in cases of unforeseen
circumstances outside of the specific Authorized User’s control; and in all
other cases with seven (7) days advance written notice, and such suspension will
continue until Client informs Augmedix that the suspension is lifted. If Client
suspends Services for an Authorized User, then the fees for that Authorized User
will not be payable during the suspension and the term of Services for that
Authorized User will be extended for a period of time equal to the duration of
the suspension, unless earlier terminated as provided herein.

 



SFO-15460710

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(b) Augmedix acknowledges that it is a “Business Associate” as that term is
defined under the Health Insurance Portability and Accountability Act of 1996
and regulations promulgated thereunder by the Department of Health and Human
Services (“HIPAA”) and hereby warrants that it shall comply with the obligations
of a Business Associate, commencing on the date of the access to or receipt of
PHI or the date Augmedix’s personnel arrive on Client’s premises, as required by
the HIPAA and embodied in the Business Associate Exhibit (“Exhibit D”), which is
attached and incorporated herein by this reference. Any breach of the terms and
conditions of the Business Associate Exhibit shall constitute a material breach
of this Agreement.

 

(c) Augmedix warrants, represents. and covenants that any and all PHI created or
accessed in relation to the Services hereunder will (i) be transmitted only to
the Designated Augmedix Facility in connection with a secure Scribing session
and (ii) will be cached or stored only in accordance with the SOP. Any PHI that
is cached on the Augmedix Google Glass Device will be cached only in encrypted
form, will be cached only when necessary because the wifi connection to the
Designated Augmedix Facility is unavailable, and, except as specifically
provided in the applicable SOP referenced herein, will be erased from the
Augmedix Google Glass Device within seventy-two (72) hours of the time that it
is cached.

 

(d) Augmedix warrants and represents that, at all times during the term of this
Agreement, it shall maintain the necessary business license, current with the
requirements of the state, city, and other local authority regulating the
business or performance of Services under this Agreement. Augmedix shall provide
Client with a copy of such current business license.

 

(e) Augmedix warrants, represents, and covenants that the responses and
statements made by Augmedix and Augmedix personnel regarding the Services and
Deliverables in conection with (i) Dignity Health’s online security assessment
(“RSAM”), approved by Dignity Health on or after the Effecitve Date and (ii) the
Offshore Due Diligence Document, are and will remain true and accurate. Augmedix
shall cooperate and work together with Dignity Health in the process of
obtaining any variances or achieving any other deliverables that are required as
a result of the security assessment process described above. If not completed
prior to the Effective Date, Augmedix shall complete the RSAM and obtain Dignity
Health’s written approval thereof on the earlier of (i) within thirty (30) days
after the Effective Date or (ii) the date on which offshore scribes are trained
on Client’s EHR.

 

19. Limitation of Liability. Except for liability arising under Section 6,
Confidentiality; the Insurance requirements of Exhibit C; out-of-pocket costs
reasonably incurred by Client as a result of a breach by Augmedix of the HIPAA
Business Associate provisions in Exhibit D or otherwise payable pursuant to
Exhibit D; fraud; or the willful misconduct of a party: (a) neither Augmedix nor
Client shall be liable to the other for any special, indirect, incidental, or
consequential damages regardless of legal theory under which such damages are
sought, and (b) neither Augmedix’s nor Client’s aggregate liability under this
Agreement will exceed (i) [*] or (ii) the total amounts clue to Augmedix
pursuant to this Agreement in the twenty-four (24) months preceding the initial
claim, whichever is greater. The foregoing limitations shall not apply to
damages awarded to third parties or settlement amounts incurred with respect to
third party claims covered by Augmedix’s indemnity obligations under Section
20(a) or 20(b) or Section 11 of Exhibit D.

 



SFO-15460711

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

20. Indemnity and Infringement.

 

(a) General Indemnity. Augmedix shall promptly and fully defend, hold harmless,
indemnify, compensate, and reimburse Client and its affiliates and their
respective officers, directors, agents and employees (the “Indemnified Parties”)
from and against all third party claims, demands, liabilities, losses, fines,
penalties, assessments, costs, awards, attorneys’ fees costs of notification or
remediation relating to notification required by law, and judgments made or
recovered against them for damages to or loss of personal property, including
Client’s Confidential Information, data files. web content, software
applications or for bodily injury or death to any person arising out of, or in
connection with this Agreement (collectively “Claims”), to the extent that any
of the foregoing is caused by any breach of this Agreement or any negligence,
unlawful conduct or willful misconduct of Augmedix, its subcontractor or its
employees or agents. The Claims covered by this section shall include Claims
made or recovered against Indemnified Parties and Claims issued in favor of a
third party. Client shall notify Augmedix of any such written claim or demand
received by Client, and give Augmedix reasonable control of the defense of any
action or such claim or demand provided that any settlement or compromise which
requires contribution from the Indemnified Parties must be approved by the
Indemnified Parties and the Indemnified Parties shall, at Augmedix’s expense,
cooperate with the indemnifying party in a reasonable way to facilitate the
settlement or defense of such claim or demand. The Indemnified Parties may, at
their expense and option, use counsel of their choosing to observe the defense
of any such claim, and will have reasonable access to all defense documents
during the defense. The indemnity and obligations of Augmedix under this section
shall survive the expiration or termination of this Agreement and shall not be
limited by reason of any insurance required under this Agreement.

 

(b) Intellectual Property Indemnification. Augmedix shall promptly and fully
defend, hold harmless, and indemnify, compensate, and reimburse the Indemnified
Parties from and against any and all Claims to the extent the Claim is based on
an allegation that use of the Services, Augmedix Solution, or any related
materials, software, equipment or other Deliverables (the “Items”) provided
under this Agreement infringes any patent or any copyright, trademark, trade
secret or other proprietary right. If any Item or any part thereof, or Client’s
use thereof, is held or likely to be held to infringe the intellectual property
right of another, including any trade secret, copyright, patent or trademark or
trade dress, is enjoined or interfered with in any manner. Augmedix shall. at
its sole expense promptly: (1) procure for Client the right to continue using
the Items free of any liability for infringement; or (2) replace or modify the
Items at Augmedix’s sole expense with non-infringing services, deliverables,
hardware, or software of equivalent or better functionality which is
satisfactory to Client. Any such replacement, substitute, or modified services,
deliverables, hardware, or software shall conform to the applicable SOW. If
neither of the foregoing alternatives is reasonably and promptly available,
Augmedix shall, upon request from Client promptly remove the Deliverable or
terminate the Services and promptly refund Client all fees under the applicable
SOW as depreciated or amortized by an equal annual amount over the lifetime of
the Service, Deliverable, hardware, or software or seven (7) years, which ever
period is greater. Notwithstanding the above, Augmedix will have no liability
under this Section 20(b) for infringement by the Google Glass device, or to the
extent such Claim: (i) involves infringement that is attributable to any
components or elements of the solution supplied by Client; (ii) is based on
modification by Client of any deliverables provided by Augmedix or combination
of deliverables with any non-Augmedix hardware or software that is not supplied
or recommended by Augmedix, in each case to the extent such Claim results from
such modification or combination; or (iii) to the extent it results from failure
of the Indemnified Parties to use updated or modified versions of any Items
provided by Augmedix for avoiding such Claim, provided that such updates are
provided at no charge and are identified at the time of delivery as being
provided to avoid such Claim.

 



SFO-15460712

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

21. Non-Waiver of Rights. The failure of any party to insist upon performance of
the terms and conditions in this Agreement, or to exercise any rights or
remedies, shall not be construed as a waiver of their rights to assert any of
the same or to rely on any such terms or conditions at any time thereafter. The
invalidity in whole or in part of any terms or conditions of this Agreement
shall not affect the validity of other parts hereof.

 

22. Applicable Law and Venue. This Agreement shall be governed by and construed
under the laws of the State of California without regard to those laws relating
to conflict of laws. The venue of any action hereunder or related hereto shall
be in San Francisco, California. Augmedix shall comply with all state and
federal laws and regulations applicable to its performance of Services,
including but not limited to Augmedix’s employment or hiring of personnel to
perform Services under this Agreement; confidentiality of information, data
security, and privacy laws protecting medical and personal information.

 

23. Assignment. Subject to the provisions of Section 30, neither party may sell,
assign, transfer any SOW executed by Client, or otherwise convey any of its
rights or delegate any of its duties under this Agreement to a third party
without the prior written consent of the other, except to a corporation which
has succeeded to substantially all the business and assets of the assignor and
assumed in writing its obligations under this Agreement, or to a corporation
surviving a merger or consolidation to which the party to this Agreement is a
party. Any attempted sale, assignment, transfer, conveyance, or delegation in
violation of this paragraph shall be void and shall relieve the party not making
such attempt of any further obligation or liability hereunder. Notwithstanding
the foregoing, Augmedix may, without violation of this paragraph but subject to
the limitations of Sections 6, 10, 11, 12, and Exhibit D, engage the services of
independent contractors to assist in the performance of its duties hereunder.

 

24. Conflicting Provisions. This Agreement and any attachments, including each
exhibit, SOW, schedule, and document attached hereto, are intended to be read
and construed in harmony with each other, but in the event any provisions in any
of the foregoing attachments or an invoice conflict with the provisions of this
Agreement, the body of this Agreement and Exhibits B, C, D, and F shall be
deemed to collectively control, and such conflicting provision shall be deemed
removed and replaced with the governing provision herein.

 



SFO-15460713

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

25. Force Majeure. Neither party shall be liable for any failure of or delay in
the performance of its obligations under this Agreement (except labor strike or
transportation), including, without limitation, acts of God, acts of a public
enemy, fires, floods, wars, civil disturbances, sabotage, accidents,
insurrections, embargoes, storms, explosions, acts of any governmental body
(whether civil or military, foreign or domestic), failure or delay of
governmental bodies from whom a party is obtaining or must obtain approvals,
franchises, or permits, materials but only to the extent such failure or delay
is due to circumstances beyond its control and .is unforeseeable, (collectively
referred to herein as “Force Majeure”). Each party shall use all reasonable
efforts to minimize the duration and consequences of any failure of or delay in
performance resulting from a Force Majeure event.

 

26. Disputes. Client and Augmedix agree to enter into negotiations to resolve
any controversy, claim or dispute (“Dispute”) arising under or relating to this
Agreement. The parties agree to negotiate in good faith at a vice-president
level or higher to reach a mutually agreeable resolution of such Dispute within
a reasonable period of time.

 

27. Multiple Copies or Counterparts of Agreement; Acceptance of Facsimile and
Scanned Signatures. This Agreement, including the SOW, may be executed in two or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. When signed in pen ink,
this Agreement may be delivered by facsimile transmission or by scanned email
attachment, and said copies shall be treated in all respects as original.

 

28. Notices. All notices given under any of the provisions of this Agreement
shall be deemed to have been given by the notifying party if mailed by first
class mail to the receiving party addressed to its or his mailing address set
forth below, or such other address as the parties may designate in writing.
Additionally, notices sent by any other means (i.e. fax, overnight mail, etc.)
may be acceptable subject to written confirmation of both the transmission and
receipt of the notice. If notice by a party is given by e-mail, such notice
shall be deemed to have been properly given if sent to at least three recipients
of the other party who are, or should reasonably expected to he, reasonably
familiar with the parties’ relationship and the e-mail’s subject matter and the
recipient’s internet service provider confirms receipt thereof.

 

All notices shall be sent by either party in writing to the other in matters
dealing with this Agreement to the following addresses:

 

If to Client:

 

(1)Client’s Name (See SOW)

Client’s Address (See SOW)

Attention: Business Sponsor (See SOW)

 



SFO-15460714

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(2)Copy to:

Dignity Health

185 Berry Street, Suite 300

San Francisco, CA 94 107-1739

Attention: General Counsel

 

If to Augmedix:

 

(1)Augmedix’s Name: Augmedix, Inc.

Address: 1161 Mission Street, Suite 210

San Francisco, CA 94103

Attention: CEO

 

(2)Copy to:

Fenwick & West LLP

Attention: Stefano Quintini

801 California Street

Mountain View, CA 94041

 

29. Severability. If any covenant, condition, term, or provision contained in
this Agreement shall be held or finally determined to be invalid, illegal. or
unenforceable in any respect, in whole or in part, by judgment, order, or decree
of any court or other judicial tribunal of competent jurisdiction, from which no
further appeal or petition for review is available, such covenant, condition,
term, or provision shall be severed from this Agreement, and the validity of the
remaining covenants, conditions, terms, and provisions contained in this
Agreement, shall in no way be affected, prejudiced, or disturbed thereby.

 

30. Third Party Beneficiaries. This Agreement does not create, and shall not be
construed as creating any right or providing any benefit enforceable by any
person not a party to this Agreement. The use of the term “third party”
throughout this Agreement does not include Client’s affiliates, parent company
and its subsidiaries, or personnel supplied by either party pursuant to this
Agreement.

 

31. Waiver or Modification. This Agreement may be modified, or part or parts
hereof waived, only by an instrument in writing specifically referencing this
Agreement and signed by an authorized representative of the party against whom
enforcement of the purported modification or waiver is sought.

 

32. Entire Agreement. This Agreement, including all Exhibits attached hereto,
constitutes the entire agreement between the parties relative to the subject
matter hereof and supersedes any prior or contemporaneous or any other kind of
proposals, agreements, documents, commitments or representations of any kind,
whether written or oral, including any online “click-wrap” agreement or other
online terms, with respect to the Services and Deliverable between Augmedix and
Client.

 

33. Acknowledgement of Client Corporate Integrity Program. Notwithstanding
Section 32 above, Augmedix acknowledges that Client operates under a compliance
program known as the Corporate Integrity Program of Dignity Health. Augmedix
further acknowledges that notwithstanding anything contained herein, Client
shall not be required to engage in any conduct that may violate any policies,
procedures, or directives of the Corporate Integrity Program. Augmedix further
represents that it has not been, nor currently is, excluded from participation
in government funded healthcare programs, including, but not limited to,
Medicare, Medicaid, CHAMPUS, and FEHP.

 



SFO-15460715

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

34. No Conflict of Interest or Conflicting Obligation.

 

(a) Augmedix shall not accept consulting assignments or otherwise contract,
agree, or enter into any arrangement to provide expert testimony or evaluation
on behalf of a plaintiff in connection with any claim against Company or Client
or its affiliates expected to be named as a defendant. if Augmedix is a
physician, Augmedix shall not accept similar consulting assignments if (a) the
defendants or anticipated defendants include a member of the Client’s medical
staff, and (b) the matter relates to events that occurred at Company or Client
or any of its affiliates; provided, however, the provisions of this Section
shall not apply to situations in which Augmedix served as a treating physician.

 

(b) Augmedix represents and warrants that it is not a party to any agreement
that conflicts with, or would be materially breached by, with the performance of
its obligations under this Agreement.

 

35. Headings. The paragraph headings in this Agreement are inserted for
convenience only and are not intended to affect the meaning or interpretation of
this Agreement.

 

36. Time of the Essence. Time is of the essence in each and every provision of
this Agreement.

 

37. Interpretation. This Agreement is drafted and reviewed by both parties and
with full opportunity for assistance from their respective counsel and it shall
not be interpreted for or against any party.

 

[COUNTERPART SIGNATURE PAGES FOLLOW]

 

SFO-15460716

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the authorized parties hereto have caused this Agreement to
be executed as of the date of the last signatory below.

 

Dignity Health   Augmedix, Inc.       /s/ Michael Stern   /s/ Pelu Tran
Signature   Signature       Michael Stern   Pelu Tran Print Name   Print Name  
    Director, IT Contracting   Cofounder, President, Chief Customer Officer
Title   Title       9/17/15   9/17/2015 Date   Date

 



SFO-15460717

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SCHEDULE 1

 

Definitions

 

The following terms will have the meanings indicated below:

 

(1)“Augmedix Solution” means the proprietary solution of Augmedix, comprising a
combination of processes, the Software, and the Augmedix Google Glass Device,
that enables the Services.

 

(2)“Augmedix Google Glass Device(s)” means the Google Glass Device that has been
materially modified by Augmedix (e.g., addition of proprietary software on the
device) for secure use as part of the Augmedix Solution.

 

(3)“Authorized User(s)” are individual healthcare providers designated by
Dignity Health and approved by Augmedix who will be wearing the Augmedix Google
Glass Device and utilizing the Augmedix Solution.

 

(4)“Designated Augmedix Facility” means the following facilities: (1) Augmedix
facility in San Francisco at 1161 Mission Street, Suite 210, San Francisco, CA
94103 and (2) designated Augmedix offshore partner as written in the Offshore
Due Diligence Document for each Dignity Health approved offshore subcontractor,
which document is incorporated herein by reference.

 

(5)“Dignity Health Facility(-ies)” means the Dignity Health facility or
facilities identified by Dignity Health where Authorized Users will be wearing
Google Glass and utilizing the Augmedix Solution front-end.

 

(6)“Documentation” means all materials and documentation provided by Augmedix to
Dignity Health, whether in hard copy, magnetic media or machine-readable form,
pertaining to the capabilities, operation, software and/or services of the
Augmedix Solution, as amended and updated by Augmedix from time to time.

 

(7)“Embedded Software” means third party computer programs listed in the
Documentation, which are licensed by Augmedix and incorporated in the Software,
and which are subject to the terms specified in the SOW.

 

(8)“Hardware” means the minimum recommended hardware required to operate the
Software, as described in the SOW.

 

(9)“Scribe(s)” means an individual who performs Scribing on behalf of a
provider.

 

(10)“Scribing” means the acts of inputting EHR data and searching the subject
patient’s EHR for pertinent information by the Scribe from the perspective of,
and on behalf of, the Provider, during or in connection with a provider
session/encounter and based on the interaction between a patient and provider,
the EHR input of which will be reviewed, finalized and approved by Provider in
accordance with the Dignity Health Scribe Policy and the applicable, mutually
agreed upon Standard Operating Procedure document.

 

(11)“Software” means the proprietary Augmedix software required to operate the
Augmedix Google Glass Device. Software includes Embedded Software.

 

(12)“SOP” means a written standard operating procedure agreed to by Dignity
Health and Augmedix that sets forth the day-to-day expectations of the parties,
including processes, protocols, training, patient interaction, patient notices,
and specific means of carrying out each party’s obligations under the Agreement,
the SOW and Dignity Health’s Scribe Policy. The SOP also includes the master
list of current and to-be-initiated Authorized Users, to-be-initiated Authorized
Dignity Health Facilities, and preferred initiation dates, as determined and
maintained by the Dignity Health in collaboration with Augmedix.

 



SFO-15460718

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A

 

STATEMENT OF WORK (SOW)

 

[Attached]

 



SFO-15460719

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A

 

STATEMENT OF WORK (SOW)
AUGMEDIX EXPANSION PROJECT

 

This Statement of Work (“SOW”), entered into by and between Dignity Health
Medical Foundation (a Dignity Health Affiliate) and Augmedix, Inc. (jointly
“Parties”), is effective as of September 1, 2015 (the “SOW Effective Date”) and
is a supplement to the Services Agreement dated September 1, 2015 (the
“Agreement”) by and between Dignity Health with a place of business at 185 Berry
Street, Suite 300, San Francisco, California 94107 (“Client”), and Augmedix,
Inc., a Delaware corporation with its principal offices at 1161 Mission St,
Suite 210, San Francisco, CA 94103 (“Augmedix”), and is hereby made a part of
the Agreement. To the extent this SOW is inconsistent with the terms of the
Agreement, the terms of the Agreement will prevail. All capitalized terms used
in this SOW and not defined herein shall have the meaning assigned to such terms
in the Agreement. Notwithstanding any prior agreements, the Parties hereby agree
that as of the SOW Effective Date, the Services Agreement dated November 7, 2013
between the Parties, including all amendments and statements of work thereunder,
are deemed terminated and superseded by the Agreement (described above) between
Dignity Health and Augmedix. This SOW replaces all prior SOWs by and between the
Parties with an effective date prior to September 1, 2015.

 

Client’s Business Sponsor (name of executive): Dr. Davin Lundquist, Vice
President-Chief Medical Information Officer (Dignity Health Medical Foundation)

 

Primary Client Contact: [*] Program Manager - Telehealth

 

1. Overview and Definitions

 

a. Augmedix Solution Overview

 

With the introduction of Electronic Health Record (“EHR”) systems, licensed
physicians (“Provider(s)”) are increasingly required to interact with technology
during a patient session. Providers often spend hours completing documentation
in their patients’ charts. Depending upon the Provider’s practice style, this
might get accomplished during office hours, in between patient sessions, or
after hours.

 

Augmedix shall ensure that the Augmedix Solution will enable: (a) Scribes to
readily perform Scribing activities in accordance with Dignity Health’s Policy,
this SOW and the applicable SOP, and (b) Providers wearing the Augmedix Google
Glass to readily and securely communicate electronically live audio, video
and/or data during a patient session/encounter with a Scribe.

 

Augmedix shall utilize the Google Glass platform as a means to pass-through
audio, video, and data to and from remote Scribes located at a Designated
Augmedix Facility (as defined below) or on-site at the Client facility, as
applicable. Scribes will complete much of the documentation that Providers do
themselves today, in real-time, during a patient session and will input that
data directly into the applicable Client EHR.

 

b. Project Overview

 

This project is a collaborative effort between Augmedix and Client, to undertake
deployment of the Augmedix Solution at authorized Client Facilities, with direct
participation of certain designated Providers of Client.

 

Client Facilities utilize EHRs which can be common between facilities or unique
to a specific facility.

 

When performing the Services, Scribes will always be located at the Designated
Augmedix Facility or on-site at the Client facility and will be scribing
directly into the respective El4R.

 

Scribes will work with Client’s on-site staff to incorporate patient education
into the registration process, as well as to capture post-appointment feedback
with respect to patient satisfaction and comfort with the interaction between
patient and Provider during a patient session.

 

During each phase described below, Augmedix’s team will conduct interviews with
the participating Providers to measure their satisfaction, interaction and
capture efficiencies gained by introducing the Augmedix Solution.

 



SFO-[160980] 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2. Services and Deliverables

 

a.Commencing on the Effective Date of this SOW, Augmedix shall perform the
following services and provide the following Services and Deliverables to
Client:

 

(1)Implementation. Augmedix shall perform implementation Services in accordance
with Section 2(c) below.

 

(2)Scribing. Scribing is to be performed by Augmedix Scribes. Augmedix shall
facilitate coordination of Scribing integration into the EHR, in pending status,
awaiting the Provider’s review, finalization, and approval.

 

(3)Formatting. Augmedix shall transfer Scribing results into the format
requested by Client.

 

b.Certain Requirements

 

(1)Augmedix shall provide the necessary Augmedix Google Glass Devices and
Embedded Software for the Authorized Users.

 

(2)Any and all Client Hardware (including servers) used to implement and operate
the Augmedix Solution will remain on Facility premises at all times. Audio,
video, and data content will be generated and used only in real time during a
patient session using the Augmedix Google Glass Device which will be encrypted
both at rest and during the session, and, in any event, at all times in
accordance with the RSAM documents and the SOP, which when finalized or updated
by the parties are deemed incorporated herein by reference. For purposes of this
SOW, “real time” means streaming without caching, storage or retention of the
content, except for caching in encrypted form on the Augmedix Google Glass
Device as permitted by this Agreement when the wifi connection to the Designated
Augmedix Facility is unavailable and other caching and storage specifically
permitted under the SOP.

 

(3)The SOP will comply with all of the requirements of the Agreement, this SOW
and Client’s Scribe Policy. Any content in the SOP that conflicts with a
requirement in any of the foregoing shall only be valid when approved in writing
by Augmedix and Client’s Business Sponsor, legal counsel and if it pertains to a
privacy matter, its Facility Privacy Official.

 

(4)Augmedix will ensure that all Scribes complete all training on relevant
Dignity Health policies and software applications, as requested by Dignity
Health, and comply with all Dignity Health policies applicable to the Services,
including without limitation, Dignity Health’s scribe policy, which is attached
to this SOW as Attachment1 (Dignity Health Scribe Policy), which policy may be
updated from time to time by Dignity Health.

 

c.Certain Augmedix Responsibilities

 

(1)Augmedix shall install and configure the Software onto the Hardware under the
supervision and with the support of the appropriate Client-designated personnel.
As part of the implementation Services, Augmedix shall complete collection of
physician and site preferences, technical site evaluation, IT infrastructure
setup, and deployment of on-site Augmedix Scribe trainers and Augmedix Scribes
as needed, and onboarding of Authorized Users and Augmedix personnel (including
Scribes). Augmedix shall perform all other services necessary to implement the
Software, Hardware, and Services so that they can be used in full production.

 

(2)Augmedix shall notify Client when the implementation Services described above
are complete. Client will have the right to test the Software, Hardware and
Services as implemented. Augmedix shall promptly correct any errors or
deficiencies. The Software. Hardware, and Services will not be deemed accepted
unless and until Client notifies Augmedix of its acceptance, provided however
that for acceptance after the first implementation with respect to each Facility
EHR or new version thereof, the Software, Hardware and Services for each
implementation will be deemed accepted if Client does not reject them after five
(5) business days of production use following notification by Augmedix that such
implementation Services are complete. Go-live date for each Authorized User will
occur upon first productive use by that Authorized User following notice from
Augmedix that all implementation services are complete for that Authorized User,
unless disputed by Client within five (5) business days after such notice.

 



SFO-[160980]Page 2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(3)Augmedix shall provide the Augmedix Google Glass and all technical support
for it.

 

(4)Augmedix shall ensure that the Augmedix Designated Facility meets the
requirements of the relevant security document (i.e. RSAM for Augmedix
Designated Facilities located in the United States and the Offshore Diligence
Document for Augmedix Designated Facilities located overseas) at all times.

 

(5)Augmedix shall ensure that all data and content (including audio and video
content) generated or collected by the Augmedix Google Glass Devices will at all
times be encrypted and streamed in encrypted form through the Facility Wi-Fi
network and to the Designated Augmedix Facility via the internet.

 

(6)Augmedix shall ensure that EHR entries created by Scribes will at all times
be transmitted in encrypted form from the Augmedix Designated Facility to the
Facility EHR.

 

(7)All hardware used by the Scribes will remain at all times within the premises
of the Augmedix Designated Facility. Augmedix and Scribes will not remove any
hardware from the Augmedix Designated Facility premises.

 

(8)Augmedix shall provide appropriately configured Augmedix Google Glass
devices, loaded with Software. Augmedix shall replace this hardware as needed
and to offset normal hardware wear and tear. If Client so chooses to utilize
prescription lenses for a particular Authorized User, Augmedix shall supply the
appropriate frames for the Authorized User or the Client to pay for. The
Authorized User or the Client must then oversee the custom creation of lenses
and installation. Augmedix shall make best efforts to assist with these lens
installation logistics. Augmedix shall also provide appropriate numbers of
external batteries and USB cables.

 

(9)Augmedix shall be responsible for ensuring the availability and functionality
of sufficient Augmedix Google Glass Devices and other Hardware to provide the
Services under this Statement of Work. The Augmedix Google Glass Devices and
other Hardware provided for the purpose of the Agreement are owned by Augmedix
and will be provided and supported entirely by Augmedix.

 

(10) Augmedix shall work together with Client to develop appropriate patient
education materials and associated training.

 

(11) Augmedix shall provide Standard Operating Procedure (SOP) to configure
Google Glass to the Augmedix specification utilizing Client Network.

 

(12) Augmedix shall provide invoices to Client in a timely matter. Augmedix
shall also respond to billing inquiries promptly and thoroughly.

 

(13) Augmedix shall ensure each Scribe is properly trained on Client’s EHR and
Client’s data entry standards and policies associated with such data entry and
EHR access.

 

(14) Augmedix shall obtain the name and contact information of the office
manager and/or clinic director for each physician for which Services are
performed and shall include that information in each invoice.

 



SFO-[160980]Page 3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

d.Client Responsibilities

 

(1)Client will provide the remote login capabilities for the Scribe to access
the EHR and the patient schedule, subject to Augmedix’s and each Scribe’s
compliance with all applicable policies and procedures of Client. Client shall
also provide the necessary will infrastructure and bandwidth to access the
internet from Client facilities, as agreed by the parties in writing.

 

(2)Client-designated personnel will provide Standard Operating Procedure (SOP)
on Accessing EHR Remotely.

 

(3)Client-designated personnel will assist Augmedix in installing and
configuring the Software onto the Augmedix’s hardware.

 

(4)Client will work together with Augmedix to develop patient education
materials.

 

(5)Client will provide training to Augmedix personnel pertaining to the use of
EHR software.

 

(6)Client will arrange for appropriate access and related credentials for
Scribes and Scribe trainers to access the EHR and related software.

 

(7)(Intentionally omitted)

 

(8)Client will designate one or more person(s) at each Client Facility for
administrative duties in SOP, Administrative Duties include:

 

●Nightly collection of devices (Glass units, battery packs, etc.) for charging
and secure storage.

 

●Daily distribution of devices for utilization.

 

●Handover of Google Glass units to visiting Augmedix personnel for the purposes
of software upgrades, audits, or research.

 

●Participation on Augmedix or Client initiated audits for the purposes of
security or asset verification

 

●Point of Contact for Incident Reporting and Client/Augmedix issue resolution.

 

(9)Client will be responsible for providing patient education in accordance with
applicable laws and regulations. Without limiting the foregoing, Client will
make available to patients the education materials, including FAQs, provided by
Augmedix and approved in writing by Client. The parties agree to cooperate in
timely and jointly reviewing such materials. Client will designate one or more
persons at each authorized facility in SOP to administer patient education
process for all patients to be seen by an Authorized User. In the event that a
patient wishes for the Augmedix Solution to be partially or completely disabled
/ removed, the Client is responsible for adhering to stated patient preferences.
Augmedix shall provide training and support to assist Client with these
circumstances.

 

(10) Client will designate one or more persons at each authorized facility in
SOP to provide Augmedix with long-term and short-term schedules for Authorized
Users listed in the SOP.

 

(11) Client will provide full EHR audit-trail access to Augmedix. This permits
Augmedix to see the precise character-by-character changes made to the EHR (by
providers, scribes. other staff, or other systems), with time-stamps and user
logs. This access should permit visibility into all EHR documentation associated
with the providers listed in the SOP, but subject, however, to the role-based
access provided by Client.

 

(12) Client is responsible for securing and safeguarding Augmedix-provided
Augmedix Google Glass Devices, batteries, and related accessories. If these
Google Glass units or related accessories are lost or damaged through usage
beyond mere day-to-day use and such loss or damage amounts to negligence by
Client, the replacement costs will be billed to the Client.

 

(13) Either party may require Authorized Users to wear Augmedix Google Glass
Devices while seeing patients for as much as two weeks prior to scheduled
initiation of service for that particular Authorized User, This requirement will
he upon the request of either party, as reasonably necessary, in an effort to
efficiently train Scribes. Each party will ensure that its personnel will comply
with these requirements.

 



SFO-[160980]Page 4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

e.Software

 

(1)License. Subject to the terms and conditions of this Agreement, Augmedix
hereby grants Client and its affiliates, and Client hereby accepts on behalf of
itself and its affiliates, a non-exclusive, nontransferable license for Client
and its Authorized Users to use the Augmedix Solution and Documentation for the
term of this SOW. For the avoidance of doubt, the Software may be used on a
concurrent user basis. In addition. Client may retain a copy of all
Documentation for its records in perpetuity.

 

(2)Restrictions. Without the prior written consent of Augmedix, Client and its
affiliates agree not to (nor assist or encourage third parties to): (a) sell,
rent, lease, lend, license, sublicense, distribute or otherwise transfer the
Software or Documentation to any third party; (b) decompile, disassemble or
reverse engineer the Software, in whole or in part; (c) write or develop any
derivative software or any other software program based upon the Software, the
Documentation or any Augmedix Confidential Information: (d) use the Software to
provide processing or other services to third parties, or otherwise use the
Software on a “service bureau” basis; or (e) provide, disclose, divulge or make
available to, or permit use of the Software or Documentation by any third party
without Augmedix’s prior written consent. The Software contains Embedded
Software and Client will comply with any applicable license terms and conditions
as set forth in Section 2(e)(1) of this SOW.

 

(3)Embedded Software Terms and Conditions.

 

●Prior to commencement of the Project, Augmedix shall notify Client in writing
of all Embedded Software and provide for Client’s review their associated terms
and conditions (“Embedded Software Licenses”). As Client proceeds with
expansion, Client agrees to comply with all such Embedded Software Licenses that
are reasonably acceptable to it, which are required to use the Software licensed
by Augmedix hereunder.

 

●In addition to the terms and conditions of the Embedded Software Licenses,
Client acknowledges the following:

 

●EMBEDDED SOFTWARE IS PROVIDED “AS IS” AND ANY EXPRESSED OR IMPLIED WARRANTIES,
INCLUDING. BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE ARE DISCLAIMED. IN NO EVENT SHALL THE SUPPLIER
OP ANY EMBEDDED SOFTWARE OR ITS AUTHOR OR CONTRIBUTORS BE LIABLE FOR ANY DIRECT,
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES (INCLUDING,
BUT NOT LIMITED TO, PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES; LOSS OF USE,
DATA, OR PROFITS; OR BUSINESS INTERRUPTION) HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, WHETHER IN CONTRACT, STRICT LIABILITY, OR TORT (INCLUDING NEGLIGENCE
OR OTHERWISE) ARISING IN ANY WAY OUT OF THE USE OF THIS SOFTWARE, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

●Augmedix relies on Embedded Software for proper operation of the Software.
Augmedix hereby assigns all assignable warranties and services provided by
Embedded Software licensors to Client, if’ any.

 

●If a problem with any Embedded Software affects the performance of the Software
in accordance with Documentation. Augmedix shall use commercially reasonable
efforts to work with the Embedded Software licensor to resolve the problem.

 

●Augmedix warrants that it has obtained all necessary rights for third party
software required to operate the Augmedix Solution.

 

●Client further agrees to accept the applicable Google Terms of Use prior to its
use of the Augmedix Google Glass Device. Furthermore, Client acknowledges that,
to the extent permitted by applicable laws, Google shall have no liability for
any damages, whether direct, indirect, incidental or consequential, arising from
the use of the Google Glass Device, and all warranties with respect to the
Google Glass Device, including without limitation, warranties for
merchantability, fitness for a particular purpose, and non-infringement are
hereby disclaimed.

 



SFO-[160980]Page 5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3. Term and Schedule of Work Milestones

 

a.Term. This SOW shall begin on its Effective Data and continue until terminated
as provided in the Agreement. Such term shall be referred to as the “Term” of
the SOW.

 

b.Milestones:

 

i.Services and Deliverables are fully implemented and Scribes are ready to begin
full performance under this SOW.

 

ii.Acceptance of the Services and Deliverables by each applicable physician and
the office manager for each such physician.

 

iii.Payment for each physician does not begin until acceptance as described
above and go-live have occurred.

 

4. Fees; Schedule; Invoicing

 

a.Fees.

 

i.Fees will be charged and assessed for Authorized User beginning on the go-live
date, but not before such date unless otherwise agreed by the parties.

 

ii.Augmedix and Client shall by mutual agreement classify Authorized Users into
the following billing categories, based on the expected number of service hours
used:

 

Billing Category.   Monthly Charge* [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]
  [*] [*]   [*]

 

*Augmedix shall bill the Client for each Authorized User at the applicable rate
set foal above.

 

*If Client has Authorized Users using over 140 service hours per month. such
extra service hours shall be billed to Client at a rate of [*] per service hour
used over the 140 hour allocation.

 

*These fees may not be changed in the event Augmedix is unable to use Scribes
outside the jurisdiction of the United States of America as a result of Security
Incident.

 

iii.At 90 days after the initial classification of Authorized Users into billing
categories, and every 90 days thereafter, Augmedix reserves the right to
re-classify an Authorized User into a different billing category if such
Authorized User uses, on average, more than the upper limit or less than the
lower limit of service hours based on his/her last billing category
classification for each such 90 day period. By way of example, an Authorized
User who was classified as “Up to 110 service hours per month” before the
go-live date but on average has used 120 Service hours per month in the 90 days
since the go-live date can be re-classified by Augmedix to the “Up to 140
service hours per month” billing category and will incur a monthly charge of [*]
for the next 90 day period (and 90 day periods thereafter, assuming a similar
120 service hour per month usage).

 



SFO-[160980]Page 6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

iv.Fees and charges paid by Client under this SOW are non-refundable. All
payments will be made in US dollars.

 

v.Augmedix reserves the right to raise the fees incurred under this SOW by up to
[*] upon the yearly anniversary of the Effective Date and every yearly
anniversary thereafter.

 

vi.Augmedix shall continue to provide the Services. free of charge, to the
current Authorized Users of the DHMF Ventura clinic (“Free Pilot”) through
October 31, 2015. Augmedix and DHMF Ventura clinic shall mutually agree in
writing to extend the Free Pilot past October 31, 2015. For clarity, due to the
unique history of the Free Pilot, this arrangement is provided only to the
current Authorized Users of the DHMF Ventura clinic and to no other Dignity
Health or Dignity Health Medical Foundation entity or affiliate.

 

b.Scheduling

 

Prior to initiation for each new Authorized User and each month thereafter,
Client shall provide a generic daily schedule for each Authorized User for each
day of the following month (“Daily Schedule”).

 

14 day written notice is required for schedule changes. If less than 14 day
written notice is received, Augmedix will make good faith efforts to accommodate
such requests but does guarantee availability of such service.

 

c.Invoicing

 

All amounts due will be invoiced monthly in arrears in accordance with the
Agreement and the terms of this SOW. In the event that service for a particular
Authorized User is canceled, any remaining balance will be reimbursed to Client
or credited towards payment for another Authorized User.

 

5. Other Miscellaneous Terms and Conditions

 

a.Sales and Use Tax. The parties acknowledge that, as of the Effective Date of
this SOW, no law, rule or regulation requires any sales or use taxes to be due
or payable as they relate to the Service and Deliverables under this SOW.
Therefore no such tax shall be due or included in invoices.

 

b.Tax Withholding Requirements. In accordance with Section 4(c) of the
Agreement, payments for services under this SOW may be subject to state tax
withholding requirements. If the services under this SOW include services
performed or payable in California, Augmedix warrants and represents that it has
completed, signed and submitted to Client one of the following: (Check
applicable box below)

 

☐California Franchise Tax Board Form 587 (Nonresident Withholding Allocation
Worksheet)

 

☐California Franchise Tax Board Form 590 (Withholding Exemption Certificate)

 

d.Background Screening Requirements. As required by Section 11(d) of the
Agreement, Augmedix represents and warrants that: (Check applicable box below):

 

☐ Augmedix has successfully completed a criminal background check for each of
its personnel and subcontractors providing services under this SOW and has
provided Client with documentation of such, in accordance with Exhibit E.

 



SFO-[160980]Page 7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

e.Insurance Compliance. Augmedix has provided Client with proof of insurance as
required under Exhibit C of the Agreement.

 

(check applicable box below):

☐ Yes

☐ No (If no, explain why not):

 

 



 

 

 



 

f.Deliveries. Unless specified otherwise by Client, all tangible deliveries,
including reports shall be delivered only to the Client’s Business Sponsor or
designee at Client’s address shown above.

 



SFO-[160980]Page 8

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the parties hereto have caused this Statement of Work to be
executed by their respective authorized representatives.

 

Accepted and Approved by:   Accepted and Approved by:       Dignity Health
Medical Foundation   Augmedix, Inc       /s/ Michael Stern   /s/ Pelu Tran
Signature   Signature       Michael Stern   Pelu Tran Print Name   Print Name  
    Director, IT Contracting   Cofounder, President, Chief Customer Officer
Title   Title       9/17/15   9/17/15 Date   Date

 



SFO-[160980]Page 9

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

ATTACHMENT 1

 

TO EXHIBIT A

 

DIGNITY HEALTH SCRIBE POLICY

 

 

SFO-[160927]
Dignity Health -- Augmedix. Inc. SOW  
Page 10 of 10

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Scribe Services

100.2.001

 

DIGNITY HEALTH

ADMINISTRATIVE POLICY AND PROCEDURE

 

FROM: Dignity Health Care Management     SUBJECT: Scribe Services     EFFECTIVE
DATE: January 17, 2012     REVISED: May 12, 2010     ORIGINAL EFFECTIVE DATE: 
May 12, 2010     REPLACES:       APPLIES TO: System Offices: ☐     Acute Care
Entities: ☒     Non-acute Care Entities: ☒  

 

I.POLICY:

 

Physicians may be permitted to utilize the services of qualified, trained and
competent clerical staff referred to as scribes (“Scribes”) to improve medical
record documentation speed and accuracy. The supervising physician is ultimately
responsible for all documentation in the medical record. including the entries
made by the Scribes. The supervising physician must ensure that all
documentation in the medical record conforms with Hospital policy, the
requirements of the Joint Commission and applicable legal requirements. Under no
circumstances may Scribes provide clinical services.

 

II.PURPOSE:

 

The purpose of this policy is to establish Dignity Health requirements for the
use of Scribes in a clinical setting at Dignity Health facilities.

 

III.PROCEDURES:

 

A.Scribes are not licensed healthcare providers and do not perform any clinical
or medical tasks (no direct patient care). The supervising physician is
responsible for all medical care provided to the patient. It is the
responsibility of the supervising physician to ensure that the Scribe does not
perform any clinical or medical task. To avoid confusion. Scribes shall not be
given any title that includes the word “clinical.”

 



Page 1 of 4

Effective: January 17, 2012

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Scribe Services

100.2.001

 

B.Scribes may accompany the physician or non-physician provider (NPP) during
his/her duties, including patient care. The supervising physician or NPP must
introduce the Scribe to each patient upon initial presentation.

 

C.The Scribe’s duties must be performed under direct supervision of the
physician. He/she may not act independently of the supervising physician.

 

D.Scribes assist the physician and NPP staff by making entries into the medical
record. Scribes will function as transcriptionists and transcribe verbal or
written information provided by the physician or NPP directly into the hospital
medical record or any written documentation forms used by the Hospital. The
medical record may be electronic or paper. All entries must be legible.

 

E.All medical records that contain documentation by a Scribe must be reviewed
and approved by the supervising physician and contain countersignature with date
and time stamp in the form of an attestation statement indicating that the
supervising physician has reviewed the entries, agrees with the entries and
approves the entries made by the Scribe as if the entries were directly written
by the supervising physician. The attestation must read, at a minimum: “I have
read the [medical record] [Scribe entries). I approve the care and treatment
provided to this patient. as recorded by the Scribe(s).” Such review and
approval must be signed and dated by the physician before the patient is
discharged or transferred from the Hospital department where the patient is
receiving care (e.g., the Emergency Department).

 

F.If the Scribe is performing services for an NPP. the NPP must ensure that the
entries made by the Scribe accurately reflect the NPP’s services for the
patient. In such cases. the Scribe entries related to the NPP’s activities must
be signed, dated and timed by the NPP before the patient is discharged or
transferred from the Hospital department where the patient is receiving care.

 

G.The Scribe’s job duties may include only the following, as requested by the
physician or NPP:

 

1.The Scribe may document the history of present illness (HPI) and physical
examination (PE) performed by the physician or NPP, as dictated by the
physician/NPP.

 

2.The Scribe may document procedures performed by the physician or NPP, as
dictated by the physician/NPP.

 



Page 2 of 4

Effective: January 17, 2012

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Scribe Services

100.2.001

 

3.The Scribe may record procedures performed by the physician or NPP, results,
progress notes and information for the physician treatment records, as dictated
by the physician/NPP.

 

4.The Scribe may transcribe proper diagnoses and discharge/follow-up
instructions, as dictated by the physician/NPP.

 

5.The Scribe may provide the patient with pre-printed questionnaire regarding
the patient’s past medical, social and family history.

 

6.The Scribe may check on progress of lab, x-ray or other test/evaluations in
order to expedite physician/NPP decision making regarding the patient.

 

7.The Scribe may retrieve reports and other information and present them to the
physician/NPP in printed or electronic format for physician/NPP review.

 

8.The Scribe may access medical records on behalf of the supervising
physician/NPP for treatment purposes only.

 

9.The Scribe may only sign-on to any electronic medical record using the Scribes
individual log-on and password.

 

10.The Scribe may fax treatment summaries to the patient’s private physician or
next provider(s) of care and document such faxing in the medical record.

 

11.The Scribe may provide simple kindnesses. without any clinical impact, for
patients (for example: obtaining a blanket for a patient).

 

H.The following activities are prohibited:

 

1.The Scribe may not transcribe or write any orders into the medical record.

 

2.The Scribe may not write prescription orders for the physician/NPP to sign.

 

3.The Scribe may not ask the patient any questions about the patient’s medical
condition, medical history, family history or anything else that is related to
the patient’s treatment or reason for visiting the hospital.

 

4.The Scribe may not provide any services that are within the scope of practice
of a licensed health practitioner.

 

5.The Scribe may not access or view confidential laboratory results.

 

I.The Scribe must meet the Dignity Health Human Resources requirements for
contractors working in the Hospital, including HIPAA privacy training and
criminal background checks. Meeting these requirements is the responsibility of
the Scribe’s employer. A Hospital should cross-reference its applicable Human
Resource policies regarding the health and background screenings required of
third-party contractors working in the Hospital.

 



Page 3 of 4

Effective: January 17, 2012

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Scribe Services

100.2.001

 

J.A hard copy verification of the qualification and requirement standards must
be maintained on site at the Hospital and be readily available, including
acknowledgement of all trainings and a copy of the Hospital Network Usage Policy
signed by the Scribe.

 

K.The Scribe will be given appropriate access to the electronic or paper medical
record. The Hospital Medical Staff office will provision the Scribes for the
electronic medical record entry. in accordance with this policy. The Scribe will
not have access to any computerized order entry and will only be able to chart
in the electronic medical record or paper record. The Scribe role will be
regularly audited according to Dignity Health auditing policies.

 

L.All relationships with Scribes and/or Scribe Programs must receive Legal
Department review prior to becoming operational.

 

Page 4 of 4

Effective: January 17, 2012

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT B
PRICING

 

a.Fees will be charged and assessed for Authorized User beginning on the go-live
date, but not before such date unless otherwise agreed by the parties.

 

b.Augmedix and Client shall by mutual agreement classify Authorized Users into
the following billing categories, based on the expected number of service hours
used:

 

Billing Category   Monthly Charge* [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]  
[*] [*]   [*]

 

*Augmedix shall bill the Client for each Authorized User at the applicable rate
set forth above.

 

*If Client has Authorized Users using over 140 service hours per month. such
extra service hours shall be billed to Client at a rate of [*] per service hour
used over the 140 hour allocation.

 

*These fees may not be changed in the event Augmedix is unable to use Scribes
outside the jurisdiction of the United States of America as a result of Security
Incident.

 

c.At 90 days after the initial classification of Authorized Users into billing
categories, and every 90 days thereafter, Augmedix reserves the right to
re-classify an Authorized User into a different billing category if such
Authorized User uses, on average, more than the upper limit or less than the
lower limit of service hours based on his/her last billing category
classification for each such 90 day period. By way of example, an Authorized
User who was classified as “Up to 110 service hours per month” before the
go-live date but on average has used 120 Service hours per month in the 90 days
since the go-live date can be re-classified by Augmedix to the “Up to 140
service hours per month” billing category and will incur a monthly charge of [*]
for the next 90 day period (and 90 day periods thereafter, assuming a similar
120 service hour per month usage).

 

d.Fees and charges paid by Client under this SOW are non-refundable. All
payments will be made in US dollars.

 

e.Augmedix reserves the right to raise the fees incurred under this SOW by up to
[*] upon the yearly anniversary of the Effective Date and every yearly
anniversary thereafter.

 



SFO-15460720

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT C

INSURANCE

 

A. General Requirements. Within ten days after the Effective Date or upon
request, Augmedix shall provide to Dignity Health evidence of all insurance
required hereunder. All policies and certificates of insurance will be written
as primary policies with Services performed and deliverable items produced by
Augmedix and its subcontractors and not written as policies contributing to, or
to be used in excess of Dignity Health’s insurance policies or any
self-insurance program in which Dignity Health may participate with respect to
such Software and Services. The insurance requirements under this section are
mandatory; failure of Dignity Health to request certificates of insurance will
not constitute a waiver of Augmedix’s obligations and requirements to maintain
the minimal coverage’s specified. In the event of any modification, termination,
expiration, non-renewal or cancellation of any of such insurance policies,
Augmedix shall give written notice thereof to Dignity Health not more than ten
(10) days following Augmedix’s receipt of such notification. In the event
Augmedix fails to procure. maintain or pay for the insurance required under this
section, Dignity Health will have the right, but not the obligation, to obtain
such insurance. In such event, Augmedix shall promptly reimburse Dignity Health
for the cost thereof upon written request, and failure to repay the same upon
demand by Dignity Health will constitute a material breach of the Agreement.

 

B. Types and Amounts. During the term of this Agreement, and at its own cost and
expense, Augmedix shall obtain and maintain the following insurance coverages or
self-insurance:

 

●Commercial General Liability insurance, including products/complete operations
and advertising injury coverage, with a minimum combined single limit of [*] per
occurrence and minimum general annual aggregate limit of [*];

 

●Comprehensive professional liability insurance covering the liability for
financial loss due to error, omission or negligence of Augmedix, with a minimum
amount of [*] and not less than [*] in the annual aggregate;

 

●Workers’ compensation insurance and other insurance as required by statutes in
the states in which the work will be performed. Coverage will include Employers
Liability with a limit not less than [*] for each occurrence;

 

●Business Automobile Liability Insurance covering owned, non-owned and hired
vehicles with a combined single limit of not less than [*] per accident for
bodily injury and property damage; and

 

●Network Security Liability and Privacy Liability including expenses associated
with data breach, cyber-crime, cyber-security and related thereto the
investigation, remediation, notification costs, credit monitoring, call center
expenses, public relations expenses and legal costs in an amount not less than
[*] per occurrence and [*] annual aggregate.

 



SFO-15460721

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

If Augmedix purchases “claims made” insurance, all acts and omissions of
Augmedix and its representatives and agents, will be, during the term of this
Agreement, “continually covered” notwithstanding the termination of this
Agreement or the provisions of this Agreement allowing Augmedix to purchase
“claims made” insurance coverage. In order for the acts and omissions of
Augmedix and its representatives and agents to be “continually covered” there
must be insurance coverage for the entire period commencing on the Effective
Date of this Agreement and ending on the date that is at a minimum of three (3)
years after the final date that this Agreement is effective, including any
extensions or renewals hereof, and such insurance must satisfy the liability
coverage requirements provided for in this Agreement. Augmedix acknowledges and
agrees that the provisions of this Exhibit C may require Augmedix to purchase
“tail insurance” if its coverage lapses or “nose insurance” and/or “tail
insurance” if Augmedix changes insurance carriers, even after this Agreement is
terminated.

 

Subcontractors. Augmedix agrees to require any Subcontractor it uses to perform
work at Client’s premises, if any, to carry, or Augmedix shall carry on behalf
of said Subcontractors, at a minimum, the following limits of insurance:

 

  ● Workers’ Compensation and other insurance in the amount required by statute
in the state in which the work will be performed;

 

  ● Commercial General Liability Insurance, including independent contractors
coverage, written on a broad form basis in a combined single limit of [*] per
occurrence with an annual aggregate of not less than [*]; and

 

  ● Business Automobile Liability Insurance, if applicable, covering any auto
with a combined single limit of not less than [*].

 

Policy Requirements. Client will be listed on all such insurance policies
obtained by Augmedix (except Worker’s Compensation) as “Additional Insureds” up
to the amount required of Augmedix in this Exhibit C. Augmedix shall similarly
require certain Subcontractors to list Client as “Additional Insureds” if
Augmedix does not carry on behalf of such Subcontractors the insurance required
in this Exhibit C. The provisions of this Exhibit C will not be deemed to limit
the liability of Augmedix hereunder, or limit any rights that Client or any
Client affiliates may have, including, rights of indemnity or contribution.
Notwithstanding any other provisions of this Agreement, the provisions of this
Exhibit C will survive termination of this Agreement.

 



SFO-15460722

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT D

BUSINESS ASSOCIATE EXHIBIT

 

The parties agree that, under this Exhibit, Augmedix (“Business Associate”)
shall have all the rights and obligations of a “Business Associate,” as defined
in HIPAA (defined below), and Dignity Health (“Dignity Health”) affiliated
covered entity, which includes Client (“Covered Entity”), shall have all the
rights and obligations of a “Covered Entity,” as defined in HIPAA.

 

1. Definitions. All capitalized terms not defined herein shall have the meaning
ascribed to them by HIPAA (defined below), including Business Associate, Covered
Entity, Limited Data Set, Data Aggregation and Designated Record Set.

 

(a) “Breach” shall mean the unlawful or unauthorized access to, viewing,
acquisition, use or disclosure of PHI.

 

(b) “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996 (Public Law 104-191), Title XIII of the American Recovery and
Reinvestment Act of 2009 (Public Law 111-005) and the rules, guidance and
regulations promulgated thereunder, as amended from time to time, including 45
Code of Federal Regulations, Parts 160 and 164.

 

(c) “Patient” shall have the same meaning as the term “individual” under HIPAA
and shall include a person who qualifies as a personal representative.

 

(d) “Protected Health Information” (“PHI”) shall have the meaning given to such
term under HIPAA and shall include any information, whether oral or recorded in
any form or medium, limited to the information created or received by Business
Associate from or on behalf of Covered Entity (i) that relates to the past,
present or future physical or mental health condition of the patient, the
provision of health care to patient, or the past, present or future payment for
the provision of health care to patient; and (ii) that identifies the patient or
with respect to which there is a reasonable basis to believe the information can
be used to identify the patient.

 

(e) “Secretary” shall mean the Secretary of the U.S. Department of Health and
Human Services or her/his designee.

 

(f) “Security Incident” shall mean any accidental, malicious or natural act
that: (i) Results in a Breach of any PHI or credit card information; or (ii)
Adversely impacts the functionality of the Dignity Health network; or (iii)
Permits unauthorized access to the Dignity Health network; or (iv) Involves the
loss or loss of control of a Dignity Health owned or managed information
technology resource; or (v) Involves the use of Dignity Health technology
resources for illegal purposes or to launch attacks against other individuals or
organizations; or (vi) Impacts the integrity of Dignity Health’s files or
databases including, but not limited to: (1) interface failures; (2) inadequate
testing or change control procedures; or (3) other failures which result in the
deletion or unauthorized changes to an electronic database. A “Security
Incident” shall not include any attempted access of system operations in an
information system by a Packer Internet Groper (PING) program.

 



SFO-15460723

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(g) “State” shall mean the state in which the Covered Entity is located.

 

(h) “Subpart E” shall mean 45 Code of Federal Regulations, Part 164. Subpart E,
which consists of Sections 164.500 et seq., as amended from time to time.

 

2. Permitted Uses and Disclosures by Business Associate

 

(a) For Covered Entity. Except as otherwise limited in the Agreement and this
Exhibit, Business Associate (i) shall create, maintain, transmit, access, use or
disclose PHI only for the benefit of Covered Entity and to Perform functions,
activities, or services as specified in the Agreement, and (ii) shall not use or
disclose PHI in a manner that would violate HIPAA if done by Covered Entity. To
the extent Business Associate is to carry out one or more of Covered Entity’s
obligations under Subpart E of 45 CFR Part 164, Business Associate shall comply
with the requirements of Subpart E that apply to Covered Entity in the
performance of such obligations.

 

(b) Minimum Necessary. Business Associate shall use only the minimum amount of
PHI necessary to perform the specified functions, activities or services, in
accordance with Covered Entity’s minimum necessary policies and procedures. In
the event of inadvertent access by Business Associate to more than the minimum
necessary amount of Covered Entity’s PHI, Business Associate will: (i) treat all
such PHI in accordance with the Agreement and this Exhibit; (ii) promptly notify
Covered Entity, in accordance with paragraph 3(d) below, of such access; (iii)
erase, delete, and/or return such PHI as quickly as possible; and (iv) take all
necessary actions to prevent further unauthorized access to PHI beyond the
minimum necessary amount.

 

(c) Management of Business Associate. Except as otherwise limited in the
Agreement or this Exhibit, Business Associate may use or disclose PHI for its
proper management and administration or to carry out its legal responsibilities,
provided that (i) the disclosure is required by law, or (ii) the Business
Associate obtains reasonable assurances from the person to whom the information
is disclosed that such information shall remain confidential and be used or
further disclosed solely as required by law or for the purpose of assisting
Business Associate to meet Business Associate’s obligations under the Agreement.
Business Associate shall require any person to whom PHI is disclosed under this
subsection to notify Business Associate of any instance of which it is aware in
which the confidentiality or security of the PHI has been breached.

 

(d) Data Aggregation. Except as otherwise permitted in the Agreement and this
Exhibit, Business Associate may use PHI to provide Data Aggregation services
only for Covered Entity.

 

(e) Compliance with State Laws. Business Associate may use, disclose and access
PHI only as permitted by State law, unless such State law is contrary to HIPAA
and is preempted by HIPAA in accordance with 45 Code of Federal Regulations
Sections 160.201 et seq.

 



SFO-15460724

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

3. Obligations of Business Associate

 

(a) Use. Business Associate shall not use or disclose PHI other than as
permitted or required by the Agreement, this Exhibit or as required by law.

 

(b) Safeguards. Business Associate shall use appropriate safeguards to prevent
use or disclosure of PHI other than as provided for by the Agreement and this
Exhibit. Business Associate shall implement administrative, physical and
technical safeguards that reasonably and appropriately protect the
confidentiality, security, integrity and availability of PHI that it receives,
maintains, transmits or creates on behalf of Covered Entity and that comply with
the requirements of HIPAA. In addition, if Business Associate conducts credit
card transactions (i) such safeguards shall consist of or include the
recommendations of the Payment Card Industry Data Security Standards, found at
https://www.pcisecuritystandards.org and (ii) Business Associate shall not store
security code (i.e. CVC) information or credit card magnetic strip information
in any form.

 

(c) Mitigation. Business Associate shall promptly mitigate, to the extent
practicable, any harmful effect of a use or disclosure of PHI by Business
Associate in violation of the Agreement and this Exhibit.

 

(d) Notify Covered Entity. Business Associate shall promptly notify Covered
Entity of any Security Incident or Breach in writing in the most expedient time
possible, and not to exceed forty-eight (48) hours in the event of a Breach,
following Business Associate’s initial awareness of such Security Incident or
Breach. Notwithstanding any notice provisions in the Agreement, such notice
shall be made to the Dignity Health Chief Privacy Administrator or his/her
designee by means of fax to [*] or by email to [*]. Business Associate shall
cooperate in good faith with Covered Entity in the investigation of any Breach
or Security Incident.

 

(e) Breach Notification. Following notification to Covered Entity of a Breach,
Business Associate shall promptly cooperate with Covered Entity in determining
which entity shall provide any required Breach notification. If the parties
agree that Business Associate shall provide any required Breach notification,
Business Associate shall provide such notification timely and provide Covered
Entity with documentation of Business Associate’s actions, including
documentation of the names and addresses of those to whom the notifications were
provided.

 

(f) Access. If Business Associate holds PHI in Designated Record Sets as
determined by Covered Entity, Business Associate shall provide prompt access to
the PHI to Covered Entity whenever so requested by Covered Entity, or, if
directed by Covered Entity, to a Patient in order to meet the requirements. of
HIPAA and State Law, as applicable. If requested, such access shall be in
electronic format. If Patient requests directly from Business Associate (i) to
inspect or copy his or her PHI, or (ii) requests its disclosure to a third
party, the Business Associate shall promptly notify Covered Entity’s facility
privacy official of such request.

 



SFO-15460725

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

(g) Amendments. Business Associate shall promptly make amendment(s) to PHI
requested by Covered Entity and shall do so in the time and manner requested by
Covered Entity to enable it to comply with HIPAA and State Law, as applicable.
If Patient requests an amendment to his or her PHI, directly from Business
Associate, the Business Associate shall promptly notify Covered Entity’s
facility privacy official of such request and await such official’s denial or
approval of the request.

 

(h) internal Records. Business Associate shall promptly make its internal
practices, books, records, including its policies and procedures, relating to
the use, disclosure, or security of PHI that the Business Associate received
from, maintained or created for or on behalf of Covered Entity, available to
Covered Entity or the Secretary, in a time and manner designated by Covered
Entity or the Secretary, to enable the Secretary to determine compliance with
HIPAA.

 

(i) Accountings. Business Associate shall document all disclosures of PHI and
information related to such disclosures as required under HIPAA in order that it
may provide an accounting of such disclosures as Covered Entity directs.
Business Associate shall: (i) Provide an accounting as required under HIPAA to
those Patients who direct their requests to Business Associate; or (ii) Provide
the accounting information required under HIPAA to Covered Entity, if so
requested by Covered Entity, in the time and manner specified by Covered Entity.

 

(j) Preservation. Business Associate shall cooperate with Covered Entity and its
medical staff to preserve and protect the confidentiality of PHI accessed or
used pursuant to the Agreement and shall not disclose or testify about such
information during or after the termination of the Agreement, except as required
by law.

 

(k) Destruction. If, during the term of the Agreement, Business Associate wishes
to destroy the PHI, it shall notify Covered Entity in writing about its intent
to destroy data at least ten (10) days before such date of destruction, and
shall comply with the requirements for destruction of PHI found in Section 5(a)
of this Exhibit. If Covered Entity requests the return of any PHI, Business
Associate shall comply as requested.

 

(l) HIPAA Compliance. Business Associate shall comply with 45 Code of Federal
Regulations Part 164, Subpart C with respect to electronic PHI. The written
policies and procedures and documentation required to be maintained by Business
Associate under the Agreement, this Exhibit and HIPAA shall be made available to
Covered Entity, upon Covered Entity’s request.

 

4. Effect of Breach of Obligations. If Business Associate breaches any of its
obligations. Covered Entity shall have the option to do the following:

 

(a) Cure. Provide Business Associate an opportunity to cure the breach, to the
extent curable, and end the violation within a reasonable time specified by
Covered Entity. If Business Associate does not cure the breach or end the
violation as and within the time specified by Covered Entity, or if the breach
is not curable, Covered Entity may terminate the Agreement; or

 

(b) Termination. Immediately terminate the Agreement, if Covered Entity
reasonably determines that Business Associate (1) has acted with gross
negligence in performing its obligations; (2) has willfully violated or is
violating the privacy and security provisions of this Exhibit or HIPAA; or (3)
is unable to provide, if requested, written assurances to Covered Entity of its
ability to protect the confidentiality and security of the PHI. Such termination
of the Agreement shall be without prejudice to other legal remedies available to
Covered Entity.

 



SFO-15460726

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

5. Effect of Termination

 

(a) Disposition of PHI. Upon termination of the Agreement and subject to Section
5(b) below, Business Associate shall promptly return to Covered Entity a copy of
all PHI, including derivatives thereof, and shall take all reasonable steps to
promptly destroy all other PHI held by Business Associate by: (i) shredding;
(ii) securely erasing, or (iii) otherwise modifying the information in those
records to make it unreadable or undecipherable through any means. This
provision shall apply to PHI in the possession of subcontractors or agents of
Business Associate. At Covered Entity’s request, Business Associate shall
certify in writing that it has complied with the requirements of this Section.

 

(b) Infeasible; Survival. If the return or destruction of PHI is infeasible.
Business Associate shall promptly notify Covered Entity of the conditions that
make such return or destruction infeasible. Upon mutual determination by the
parties that return or destruction of PHI is infeasible, the obligations of the
Business Associate under this Exhibit shall survive the termination of this
Agreement. Business Associate shall limit the further use or disclosure of all
PHI to the purposes that make its return or destruction infeasible. If Business
Associate subsequently wishes to destroy PHI, Business Associate shall notify
Covered Entity in writing about its intent to destroy data at least ten (10)
days before such date of destruction, and shall comply with Section 5(a) above.
If Covered Entity requests the return of any PHI, Business Associate shall
comply as requested.

 

6. Credit Monitoring. In the event that either party is required by law to
notify individuals whose PHI was inappropriately accessed, used, or disclosed by
Business Associate, its employees, subcontractor(s) or its agents, and the PHI
contains: (i) the individual’s first initial or first name, last name, and
social security number; (ii) the individual’s first initial or first name, last
name, and driver’s license or state identification card; (iii) the individual’s
first initial or first name, last name, account number, credit or debit card
number, in combination with any required security code, access code, or password
that would permit access to an individual’s financial account; and/or (iv) the
individual’s first initial or first name, last name, and PHI, then Business
Associate and Covered Entity shall work together to structure a credit
monitoring offering commensurate to the risk posed by the breach and Business
Associate shall, in any event, pay the costs of credit monitoring for one (1)
year for such individuals and the costs and fees related to timely notification
in accordance with law.

 

7. Amendment. The parties agree to promptly modify or amend this Exhibit to
permit parties to comply with any new laws, rules or regulations that might
modify the terms and conditions herein.

 

8. General. The Agreement, including this Exhibit and attachments hereto are
intended to be construed in harmony with each other, but in the event that any
provision in this Exhibit conflicts with the provisions of the Agreement, or its
other attachments, the provisions in this Exhibit shall be deemed to control and
such conflicting provision or part thereof shall be deemed removed and replaced
with the governing provision herein to the extent necessary to reconcile the
conflict, except that the indemnity and insurance provisions of this Exhibit (if
any) and the Agreement are to be read as separate, concurrent obligations such
that Business Associate shall comply with each obligation and one shall not
replace the other.

 



SFO-15460727

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

9. Audits. Upon reasonable notice to Business Associate, Covered Entity shall
have the right to inspect and audit Business Associate’s privacy and security
controls relating to Business Associate’s compliance with the terms of the
Agreement, this Exhibit and HIPAA. Business Associate may impose reasonable
restrictions upon Covered Entity’s access to Business Associate’s premises
information systems, including but not limited to limiting access only to those
information systems which contain Covered Entity’s PHI and limiting access to
ensure Business Associate’s compliance with existing confidentiality obligations
to its other customers. Such audits shall occur no more often than once per year
or after any Breach or Security Incident and only upon a good faith belief by
Covered Entity that Business Associate is not in compliance with its obligations
under the Agreement, this Exhibit or HIPAA relating to Covered Entity’s PHI. All
audits shall be conducted with the least interruption to Business Associate’s
normal business operations as feasible. Covered Entity shall be responsible for
all costs incurred in order to perform the audit.

 

10. No Third Party Beneficiary. The provisions and covenants set forth in this
Exhibit are expressly entered into only by and between Business Associate and
Covered Entity, and are only for their benefit. Neither Business Associate nor
Covered Entity intends to create or establish any third party beneficiary status
or right (or the equivalent thereof) in any other third party and no such third
party shall have any right to enforce or enjoy any benefit created or
established by the provisions and covenants in this Exhibit.

 

11. Indemnity. Subject to Section 19 of the Agreement, Business Associate shall
promptly and fully defend, indemnify and hold harmless Covered Entity. its
affiliates and respective officers, directors, agents and employees
(“Indemnified Parties”) against any claim, demand, liability, loss, fine,
penalty, assessment, cost, judgment, award or attorney’s fees, related to (i)
the breach of this Exhibit by Business Associate, (ii) the negligent acts or
omissions of Business Associate or any employee, subcontractor, or agent of
Business Associate, (iii) any related Breach, Security Incident or any cost of
notification or remediation relating to notifications required by law, (iv) any
wrongful termination or any other claim or action against Covered Entity with
respect to the actual or constructive termination by Business Associate of any
agent, business associate or personnel employed or contracted by Business
Associate, whether or not providing services under the Agreement and (v) any
action to enforce this Section (collectively, “Claims”). The Claims covered by
this Section shall include Claims made or recovered against the Indemnified
Parties and Claims issued in favor of a third party. This Section shall survive
the expiration or termination of this Exhibit.

 

SFO-15460728

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT E-1

DRUG AND HEALTH SCREENING REQUIREMENTS

 

Augmedix shall ensure that each of its Augmedix employees and contractors
providing Services at any Client facility has met the following requirements
before providing the Services. Augmedix will perform all screening required by
this Section at Augmedix’s own expense, and Augmedix shall provide certification
of completion of all screening upon request. The requirements are as follows:

 

i. Drugs Screen. Negative result to a 10 panel drug screen (consistent with
testing done on a Client facility’s employee, but no less than 10 panel;
provided, however, that the parties shall mutually agree on any testing required
in excess of 10 panel). The 10 panel drug screen shall include screening for:
Amphetamines, Barbituates, Benzodizepines, Cannabindoids (Marijuana), Cocaine
Metabolite. Methadone, Oxycodone, Opiates 2000, Phencyclidine and Propoxyphene.

 

ii. Tuberculosis. A tuberculosis signs and symptoms questionnaire must be
completed; and either (A), (B), or (C), as applicable: (A) Two-step TB skin test
(“TST”) for individuals with no history of a positive TST who have not been
tested in the last 12 months; (B) One-step TST for individuals with proof of a
negative TST in the last 12 months; or (C) Chest radiograph for individuals with
proof of past positive TST.

 

iii. Rubella: Documented receipt of one vaccination on or after 1st birthday,
serology indicating immunity or documentation of birth before 1957.

 

iv. Rubeola: Documented receipt of two vaccinations on or after birthday, or
serology indicating immunity.

 

v. Chicken Pox: History, serology indicating immunity, or proof of vaccination.

 

vi. Hepatitis B: Vaccines, or titer indicating immunity (positive HbsAb level at
any point in time), or statement of refusal (consistent with testing on Client
facility employees).

 

vii. Proof of flu vaccination within three (3) months prior to the First day of
any individual providing Services at any Client facility and annually
thereafter, or written documentation of the individual declining such
vaccination because of medical or religious reasons. Notwithstanding any written
documentation provided by an individual, if an individual declines to receive
the vaccinations set forth in this Section (vii), any Client facility where the
individual provides Services may. in its sole discretion, require the individual
to wear protective clothing, masks, or take any other actions the Client
facility deems necessary while the individual is providing Services at such
Client facility.

 

viii. All other or different screens required by the applicable facility.

 

ix. Documentation of completion of all immunizations and vaccinations.

 

SFO-15460729

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

EXHIBIT E-2

BACKGROUND SCREENING GRID

 

Scope / Applicable Screening Type General Description All Positions Criminal
History Search of court records to identify past criminal conduct. Shows both
misdemeanor and felony convictions. OIG/GSA Search Identifies individuals listed
by the government as excluded from participation in Medicare, Medicaid and other
federal healthcare. Programs. Sex Offender Search Identifies registered sex
offenders (national database search) SSN Trace and Validation (or analogous
validation in non-US jurisdictions) Lists names and addresses associated with
SSN and confirms validity of the SSN. Employment Verification Verification
directly from past employers including dates of employment, position & salary
history. Reference Interview Through personal interviews, obtains and reviews
information regarding candidate’s capabilities and work history. Positions
Director Level and Above Professional License Verification Verification with
Licensing Board or Agency. Shows status, dates, to whom issued and whether
adverse action has been taken against license. Education Verification
Verification of institution attended, dates of attendance, degrees and/or
credential earned, and major area of study. Driving Positions Motor Vehicle
Records Examination Shows motor vehicle driving violations, license suspensions,
restrictions and revocations and driving related convictions. Varies by state.
Vehicle Insurance Verification Verification of vehicle insurance. Data Sensitive
Positions (DSP) include:
            
1. Positions with access to credit card information and transactional systems
from multiple transactions;
2. Positions involving Payroll, Human Resources, Finance, Information &
Technology, Security, and Compliance. Civil History Review of court records by
name, county, or jurisdiction to detect law suits, restraining orders, and other
civil court activity. Federal Civil Search Search of court records to identify
bankruptcies, tax liens and other adverse information. Credit History
Examination Identifies if an applicant has any accounts in collections, open
loans, inquiries made by third parties, etc., by accessing credit bureau
information. Federal Criminal History Search of federal court records to
identify past criminal conduct. Drug Testing / Health Screening Tests for
presence of some prescription and illegal substances as required by the Client
facility where the Services are being provided. Confirm completion of those
health screens required by the applicable Client facility.

 





SFO-15460730

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT F

BACKGROUND SCREENING SCORING GUIDELINES

 

Definitions

 

  ● Non-Conviction: Any disposition other than a plea of guilty, no contest or a
finding of guilt. Non-Convictions can be one of three categories.



  o Passing: Non-Conviction leading to charge being dismissed, Nolle Prosse,
Nolle Prosequi, Expunged, Not Guilty verdict or acquittal of defendant.



  o Failing: Any adjudication withheld/deferred where the charge was not
dismissed, expunged, Nolle Prosse or Nolle Prosequi.



  o Provisional: Any active or pending case.



  ● Passing Disposition: Any Non-Conviction disposition leading to the case
being dismissed. None Prosse, Nolle Prosequi, Expunged, Not Guilty verdict or
acquittal of defendant.



  ● Failing Disposition: Any disposition resulting in a Conviction or
Non-Conviction (adjudication differed/withheld) that has not led to the case
being dismissed or expunged.

 

Pass

Score all candidates as “Pass” for the following conditions:

  ● Any Misdemeanor or Felony crime with a Passing Disposition.

 

  ● Any misdemeanor (or lower) traffic violations (DUI is not considered a
traffic violation).

 

  ● Any Misdemeanor with a disposition date older than 7 years, with the
exception of any Misdemeanor violent crimes, nonconsensual sexual crimes, and
crimes against children with a Failing Disposition.

 

  ● For Client facilities located in California:

 

  o Any Misdemeanor Marijuana offense over 2 years old in the state of
California.

 

Provisional (such applicants may be approved for hire upon consultation with
Client Human Resources and legal counsel) Score all candidates as “Provisional”
for the following conditions:

 

  ● Any Misdemeanor or Felony case that is currently active or pending.



  ● Any SSN Trace where SSN was reported used in Death Benefits Claim.



  ● Any outstanding warrants.



  ● Any Felony with a failing disposition that is greater than 7 years old.



  ● Any Misdemeanor crime with a Failing Disposition greater than 2 years*.



  ● Any Bankruptcy within the last ten years or tax liens, accounts past due or
accounts in collections within the last seven years.



  ● Any other finding determined to be significant enough for further review.

 



Fail

Score all candidates as “Fail” for the following conditions:

 

  ● Any case with a Failing Disposition for Misdemeanor or Felony violent
crimes, nonconsensual sexual crimes, and crimes against children regardless of
elapsed time from disposition date.



  ● Any other Felony crime with a Failing Disposition within the last 7 years.



  ● Any Misdemeanor crime with a Failing Disposition within the last 2 years*.



  ● Any Controlled Substance Offense (misdemeanor or felony) with a Failing
Disposition within the last 7 years*.

 

Client facilities in California: Exclude misdemeanor marijuana convictions more
than 2 years old.

 

Note: The above guidelines shall be applied only upon individual review of each
screening record and in any event in compliance with all applicable laws and
regulations.

 



SFO-15460731

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Storage SOP Effective DECEMBER 18, 2015.

 

Augmedix & Dignity Health.



Storage SOP.

 

This document serves as the SOP1 only in regards to Content (as defined below)
and Storage (as defined below) for Dignity Health and its Affiliates (as defined
in the Services Agreement) (all entities herein referred to as “Dignity”) and
Augmedix as to services provided under the Services Agreement dated July 15,
2015 (the “Services Agreement”) and any relevant SOWs entered into under the
Services Agreement between Augmedix and Dignity Health or Dignity Health Medical
Foundation (the “SOWs”).

 

For clarity, this document fulfills the requirements and serves as the master
control document for Sections 6(f) and 18(c) of the Services Agreement, and as
it relates to data retention and Storage for Sections 1(a), 2(b)(2) and 2(b)(3)
of the SOWs.

 

Previous History

 

When Augmedix first began providing services for Dignity, its solution operated
on a streaming-only basis – audio/video that was transmitted by the wearable
device (in this case, Google Glass) would be sent to its final destination
without any caching or storing of the content. The same principle applied to any
content sent by Augmedix to a provider over the Google Glass unit. For the
purposes of this SOP, “Content” refers to the audio/video feed or images
transmitted by the Augmedix-supplied device worn by the medical provider
(“Google Glass”), and information sent by a scribe to a medical provider on
Google Glass, including Cards (as defined below). For purposes of this SOP,
Content explicitly excludes any metadata created by such transmissions.

 

Current Status in 2015

 

Augmedix uses Storage to improve and enhance the services it is able to provide
customers such as Dignity. “Storage” or “Stored” refers to the caching/storage
of Content in an encrypted format for up to 72 hours; such caching/storage may
occur on the Google Glass device or on a U.S.-based server owned by Augmedix or
an appropriate third-party provider, as retained by Augmedix (at the time of
this SOP, such providers are Amazon Web Services and TrueVault).

 

Storage enables the following features, which would otherwise not be available:

 

●WiFi Continuity. Allows authorized Augmedix personnel (including personnel of
authorized third party contractors) to view Content in non-real time of its
creation (for up to 72 hours) in order to fill in documentation gaps or conduct
QA that would otherwise not be possible due to network connectivity issues.

 



 





1As defined in Schedule 1, Item 12 of the Services Agreement.

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Storage SOP Effective DECEMBER 18, 2015.

 

  ● Card Persistence. “Cards” are the manner by which scribes communicate with
medical providers using Google Glass – text and/or images appear on the heads-up
display of Google Glass. There are many instances where Cards need to be loaded
and prepared either ahead of a patient visit or viewed by a provider after a
patient visit. Card persistence allows these Cards to be Stored such that they
can be accessed by a provider or authorized Augmedix personnel in non-real time
from the creation of the cards. Cards may not be Stored for more than 72 hours.

 

  ● QA and Training. In order to assure excellent documentation for Dignity and
scale the Augmedix solution for Dignity in a reliable way, authorized Augmedix
personnel may view Content that has been Stored and produce draft workproduct
that is Stored in order to facilitate such activities.

 

Data Retention

 

Content, Cards, and draft workproduct (i.e. the text that is written by a scribe
to be entered into the EHR) is held only for up to 72 hours and may be deleted
sooner than 72 hours. After 72 hours, settings are in place to automatically
delete any such Content, Cards or draft workproduct that has been Stored.

 

Except as authorized, permitted or otherwise obligated by the Services
Agreement, SOW or Business Associate Agreement, such aforementioned Storage in
its limited capacity is the only data retained by Augmedix. The patient record
is ultimately retained by Dignity in the EHR.

 

Limitations; Future Offerings

 

Currently, Augmedix does not have the technical capacity to send digital copies
of Content to Dignity – all Content can only be accessed through the Augmedix
Scribe Portal by authorized Augmedix personnel, and such Content is retained for
only up to 72 hours. Both parties understand and acknowledge that, except as
required by law, requests for Content in a manner and form accessible by Dignity
are by extraordinary exception outside the scope of usual business or other
understandings.

 

Augmedix understands that Dignity may want to request and receive copies of
Content in certain situations. Once such a capability is reached (a rough
estimate suggests Q4 2016), Augmedix will create a Content access protocol by
which such Content can be requested, archived and securely delivered to
appropriate Dignity personnel.

 

Content access protocol is envisioned to be as follows: in emergency situations,
an authorized Dignity representative contacts Augmedix through the appropriate
channel as soon as possible, with the understanding that Content will be erased
by the 72 hour mark. If such contact occurs and Content is still available,
Augmedix will take commercially reasonable efforts to set up a system in which
requested Content can be flagged, archived and securely delivered to appropriate
Dignity personnel.

 

Disclaimer

Notwithstanding anything to the contrary in this SOP, if any party hereunder is
obligated by applicable law to preserve the Content or otherwise notifies the
other party of such obligation, the parties shall cooperate to ensure the
preservation of the Content for as long as necessary as required by applicable
law.

 

REVIEWED AND APPROVED BY LEGAL COUNSEL OF BOTH AUGMEDIX AND DIGNITY AS OF
DECEMBER 18, 2015.

 

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

EXHIBIT A

 

STATEMENT OF WORK (SOW)

AUGMEDIX EXPANSION PROJECT

 

This Statement of Work (“SOW”), entered into by and between Dignity Health
Medical Foundation (a Dignity Health Affiliate) and Augmedix, Inc. (jointly
“Parties”), is effective as of July 15, 2015 (the “SOW Effective Date”) and is a
supplement to the Services Agreement dated July 15, 2015 (the “Agreement”) by
and between Dignity Health with a place of business at 185 Berry Street, Suite
300, San Francisco, California 94107 (“Client”), and Augmedix, Inc., a Delaware
corporation with its principal offices at 1161 Mission St, Suite 210, San
Francisco, CA 94103 (“Augmedix”), and is hereby made a part of the Agreement. To
the extent this SOW is inconsistent with the terms of the Agreement, the terms
of the Agreement will prevail. All capitalized terms used in this SOW and not
defined herein shall have the meaning assigned to such terms in the Agreement.
Notwithstanding any prior agreements, the Parties hereby agree that as of the
SOW Effective Date, the Services Agreement dated November 7, 2013 between the
Parties, including all amendments and statements of work thereunder, are deemed
terminated and superseded by the Agreement (described above) between Dignity
Health and Augmedix. This SOW replaces all prior SOWs by and between the Parties
with an effective date prior to July 15, 2015.

 

Client’s Business Sponsor (name of executive): Robert Folden, Executive
Director, DHMF North State

 

Primary Client Contact: [*], Director of Clinic Operations

 

1. Overview and Definitions

 

a.Augmedix Solution Overview

 

With the introduction of Electronic Health Record (“EHR”) systems, licensed
physicians (“Provider(s)”) are increasingly required to interact with technology
during a patient session. Providers often spend hours completing documentation
in their patients’ charts. Depending upon the Provider’s practice style, this
might get accomplished during office hours, in between patient sessions, or
after hours.

 

Augmedix shall ensure that the Augmedix Solution will enable: (a) Scribes to
readily perform Scribing activities in accordance with Dignity Health’s Policy,
this SOW and the applicable SOP, and (b) Providers wearing the Augmedix Google
Glass to readily and securely communicate electronically live audio, video
and/or data during a patient session/encounter with a Scribe.

 

Augmedix shall utilize the Google Glass platform as a means to pass-through
audio, video, and data to and from remote Scribes located at a Designated
Augmedix Facility (as defined below) or on-site at the Client facility, as
applicable. Scribes will complete much of the documentation that Providers do
themselves today, in real-time, during a patient session and will input that
data directly into the applicable Client EHR.

 

b.Project Overview

 

This project is a collaborative effort between Augmedix and Client, to undertake
deployment of the Augmedix Solution at authorized Client Facilities, with direct
participation of certain designated Providers of Client.

 

Client Facilities utilize EHRs which can be common between facilities or unique
to a specific facility.

 

When performing the Services, Scribes will always be located at the Designated
Augmedix Facility or on-site at the Client facility and will be scribing
directly into the respective EHR.

 

Scribes will work with Client’s on-site staff to incorporate patient education
into the registration process, as well as to capture post-appointment feedback
with respect to patient satisfaction and comfort with the interaction between
patient and Provider during a patient session.

 

SFO-[160980] 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

During each phase described below, Augmedix’s team will conduct interviews with
the participating Providers to measure their satisfaction, interaction and
capture efficiencies gained by introducing the Augmedix Solution.

 

2. Services and Deliverables

 

a.Commencing on the Effective Date of this SOW, Augmedix shall perform the
following services and provide the following Services and Deliverables to
Client:

 

(I)Implementation. Augmedix shall perform implementation Services in accordance
with Section 2(c) below.

 

(2)Scribing. Scribing is to be performed by Augmedix Scribes. Augmedix shall
facilitate coordination of Scribing integration into the EHR, in pending status,
awaiting the Provider’s review, finalization, and approval.



 

(3)Formatting. Augmedix shall transfer Scribing results into the format
requested by Client.

 

b.Certain Requirements

 

(1)Augmedix shall provide the necessary Augmedix Google Glass Devices and
Embedded Software for the Authorized Users.

 

  (2) Any and all Client Hardware (including servers) used to implement and
operate the Augmedix Solution will remain on Facility premises at all times.
Audio, video, and data content will be generated and used only in real time
during a patient session using the Augmedix Google Glass Device which will be
encrypted both at rest and during the session, and, in any event, at all times
in accordance with the RSAM documents and the SOP, which when finalized or
updated by the parties are deemed incorporated herein by reference. For purposes
of this SOW, “real time” means streaming without caching, storage or retention
of the content, except for caching in encrypted form on the Augmedix Google
Glass Device as permitted by this Agreement when the wife connection to the
Designated Augmedix Facility is unavailable and other caching and storage
specifically permitted under the SOP.

 

  (3) The SOP will comply with all of the requirements of the Agreement, this
SOW and Client’s Scribe Policy. Any content in the SOP that conflicts with a
requirement in any of the foregoing shall only be valid when approved in writing
by Augmedix and Client’s Business Sponsor, legal counsel and if it pertains to a
privacy matter, its Facility Privacy Official.

 

  (4) Augmedix will ensure that all Scribes complete all training on relevant
Dignity Health policies and software applications, as requested by Dignity
Health, and comply with all Dignity Health policies applicable to the Services,
including without limitation, Dignity Health’s scribe policy, which is attached
to this SOW as Attachment I (Dignity Health Scribe Policy), which poll.cy may be
updated from time to time by Dignity Health.

 

c. Certain Augmedix Responsibilities

 

(1)Augmedix shall install and configure the Software onto the Hardware under the
supervision and with the support of the appropriate Client-designated personnel.
As part of the implementation Services, Augmedix shall complete collection of
physician and site preferences. technical site evaluation, IT infrastructure
setup, and deployment of on-site Augmedix Scribe trainers and Augmedix Scribes
as needed, and onboarding of Authorized Users and Augmedix personnel (including
Scribes). Augmedix shall perform all other services necessary to implement the
Software, Hardware, and Services so that they can be used in full production.

 

(2)Augmedix shall notify Client when the implementation Services described above
are complete. Client will have the right to test the Software, Hardware and
Services as implemented. Augmedix shall promptly correct any errors or
deficiencies. The Software, Hardware, and Services will not be deemed accepted
unless and until Client notifies Augmedix of its acceptance, provided however
that for acceptance after the first implementation with respect to each Facility
EHR or new version thereof, the Software, Hardware and Services for each
implementation will be deemed accepted if Client does not reject them after five
(5) business days of production use following notification by Augmedix that such
implementation Services are complete. Go-live date for each Authorized User will
occur upon first productive use by that Authorized User following notice from
Augmedix that all implementation services are complete for that Authorized User,
unless disputed by Client within five (5) business days after such notice.

 

SFO-[160980]Page 2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 



  (3) Augmedix shall provide the Augmedix Google Glass and all technical support
for it.

 

  (4) Augmedix shall ensure that the Augmedix Designated Facility meets the
requirements of the relevant security document (i.e. RSAM for Augmedix
Designated Facilities located in the United States and the Offshore Diligence
Document for Augmedix Designated Facilities located overseas) at all times.

 

  (5) Augmedix shall ensure that all data and content (including audio and video
content) generated or collected by the Augmedix Google Glass Devices will at all
times be encrypted and streamed in encrypted form through the Facility Wi-Fi
network and to the Designated Augmedix Facility via the internet.

 

  (6) Augmedix shall ensure that EHR entries created by Scribes will at all
times be transmitted in encrypted form from the Augmedix Designated Facility to
the Facility EHR.

 

  (7) All hardware used by the Scribes will remain at all times within the
premises of the Augmedix Designated Facility. Augmedix and Scribes will not
remove any hardware from the Augmedix Designated Facility premises.

 

  (8) Augmedix shall provide appropriately configured Augmedix Google Glass
devices, loaded with Software. Augmedix shall replace this hardware as needed
and to offset normal hardware wear and tear. If Client so chooses to utilize
prescription lenses for a particular Authorized User, Augmedix shall supply the
appropriate frames for the Authorized User or the Client to pay for. The
Authorized User or the Client must then oversee the custom creation of lenses
and installation. Augmedix shall make best efforts to assist with these lens
installation logistics. Augmedix shall also provide appropriate numbers of
external batteries and USB cables.

 

  (9)

Augmedix shall be responsible for ensuring the availability and functionality of
sufficient Augmedix Google Glass Devices and other Hardware to provide the
Services under this Statement of Work. The Augmedix Google Glass Devices and
other Hardware provided for the purpose of the Agreement are owned by Augmedix
and will be provided and supported entirely by Augmedix.

 

  (10) Augmedix shall work together with Client to develop appropriate patient
education materials and associated training.

 

  (11) Augmedix shall provide Standard Operating Procedure (SOP) to configure
Google Glass to the Augmedix specification utilizing Client Network.

 

  (12) Augmedix shall provide invoices to Client in a timely matter. Augmedix
shall also respond to billing inquiries promptly and thoroughly.

 

  (13) Augmedix shall ensure each Scribe is properly trained on Client’s EHR and
Client’s data entry standards and policies associated with such data entry and
EHR access.

 

  (14) Augmedix shall obtain the name and contact information of the office
manager and/or clinic director for each physician for which Services are
performed and shall include that information in each invoice.

 

d. Client Responsibilities

 

(1)schedule, subject to Augmedix’s and each Scribe’s compliance with all
applicable policies and Client will provide the remote login capabilities for
the Scribe to access the EHR and the patient procedures of Client. Client shall
also provide the necessary wife infrastructure and bandwidth to access the
internet from Client facilities, as agreed by the parties in writing.

 



SFO-[160980]Page 3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 



  (2) Client-designated personnel will provide Standard Operating Procedure
(SOP) on Accessing CUR Remotely.

 

  (3) Client-designated personnel will assist Augmedix in installing and
configuring the Software onto the Augmedix’s hardware.

 

  (4) Client will work together with Augmedix to develop patient education
materials.

 

  (5) Client will provide training to Augmedix personnel pertaining to the use
of EHR software.

 

  (6) Client will arrange for appropriate access and related credentials for
Scribes and Scribe trainers to access the EHR and related software.

 

  (7) (Intentionally omitted)

 

  (8) Client will designate one or more person(s) at each Client Facility for
administrative duties in SOP. Administrative Duties include:

 

●Nightly collection of devices (Glass units, battery packs, etc.) for charging
and secure storage.

 

●Daily distribution of devices for utilization.

 

●Handover of Google Glass units to visiting Augmedix personnel for the purposes
of software upgrades, audits, or research.

 

●Participation on Augmedix or Client initiated audits for the purposes of
security or asset verification

 

●Point of Contact for Incident Reporting and Client/Augmedix issue resolution.

 

(9)Client will be responsible for providing patient education in accordance with
applicable laws and regulations. Without limiting the foregoing, Client will
make available to patients the education materials, including FAQs, provided by
Augmedix and approved in writing by Client. The parties agree to cooperate in
timely and jointly reviewing such materials. Client will designate one or more
persons at each authorized facility in SOP to administer patient education
process for all patients to be seen by an Authorized User. In the event that a
patient wishes for the Augmedix Solution to be partially or completely disabled
/ removed, the Client is responsible for adhering to stated patient preferences.
Augmedix shall provide training and support to assist Client with these
circumstances.



 

  (10) Client will designate one or more persons at each authorized facility in
SOP to provide Augmedix with long-term and short-term schedules for Authorized
Users listed in the SOP.

 

  (11) Client will provide full EHR audit-trail access to Augmedix. This permits
Augmedix to see the precise character-by-character changes made to the EHR (by
providers, scribes, other staff, or other systems), with time-stamps and user
logs. This access should permit visibility into all EHR documentation associated
with the providers listed in the SOP, but subject, however, to the role-based
access provided by Client.

 

  (12) Client is responsible for securing and safeguarding Augmedix-provided
Augmedix Google Glass Devices, batteries, and related accessories. If these
Google Glass units or related accessories are lost or damaged through usage
beyond mere day-to-day use and such loss or damage amounts to negligence by
Client, the replacement costs will be billed to the Client.

 

  (13) Either party may require Authorized Users to wear Augmedix Google Glass
Devices while seeing patients for as much as two weeks prior to scheduled
initiation of service for that particular Authorized User. This requirement will
be upon the request of either party, as reasonably necessary, in an effort to
efficiently train Scribes. Each party will ensure that its personnel will comply
with these requirements.



 

SFO-[160980]Page 4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

e. Software

 

(1)License. Subject to the terms and conditions of this Agreement, Augmedix
hereby grants Client and its affiliates, and Client hereby accepts on behalf of
itself and its affiliates, a non-exclusive, nontransferable license for Client
and its Authorized Users to use the Augmedix Solution and Documentation for the
term of this SOW. For the avoidance of doubt, the Software may be used on a
concurrent user basis. In addition, Client may retain a copy of all
Documentation for its records in perpetuity.

 

  (2) Restrictions. Without the prior written consent of Augmedix, Client and
its affiliates agree not to (nor assist or encourage third parties to): (a)
sell, rent, lease, lend, license, sublicense, distribute or otherwise transfer
the Software or Documentation to any third party; (b) decompile, disassemble or
reverse engineer the Software, in whole or in part; (c) write or develop any
derivative software or any other software program based upon the Software, the
Documentation or any Augmedix Confidential Information; (d) use the Software to
provide processing or other services to third parties, or otherwise use the
Software on a “service bureau” basis; or (e) provide, disclose, divulge or make
available to, or permit use of the Software or Documentation by any third party
without Augmedix’s prior written consent. The Software contains Embedded
Software and Client will comply with any applicable license terms and conditions
as set forth in Section 2(e)(1) of this SOW.

 

  (3) Embedded Software Terms and Conditions.

 

●Prior to commencement of the Project, Augmedix shall notify Client in writing
of all Embedded Software and provide for Client’s review their associated terms
and conditions (“Embedded Software Licenses”). As Client proceeds with
expansion, Client agrees to comply with all such Embedded Software Licenses that
are reasonably acceptable to it, which are required to use the Software licensed
by Augmedix hereunder.

 

●In addition to the terms and conditions of the Embedded Software Licenses,
Client acknowledges the following:

 

■EMBEDDED SOFTWARE IS PROVIDED “AS 1S” AND ANY EXPRESSED OR IMPLIED WARRANTIES,
INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE ARE DISCLAIMED. IN NO EVENT SHALL THE SUPPLIER
OF ANY EMBEDDED SOFTWARE OR ITS AUTHOR OR CONTRIBUTORS BE LIABLE FOR ANY DIRECT,
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, OR CONSEQUENTIAL DAMAGES (INCLUDING,
BUT NOT LIMITED TO, PROCUREMENT OF SUBSTITUTE GOODS OR SERVICES; LOSS OF USE,
DATA, OR PROFITS; OR BUSINESS INTERRUPTION) HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, WHETHER IN CONTRACT, STRICT LIABILITY, OR TORT (INCLUDING NEGLIGENCE
OR OTHERWISE) ARISING IN ANY WAY OUT OF THE USE OF THIS SOFTWARE, EVEN IF
ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

■Augmedix relies on Embedded Software for proper operation of the Software.
Augmedix hereby assigns all assignable warranties and services provided by
Embedded Software licensors to Client, if any.

 

■If a problem with any Embedded Software affects the performance of the Software
in accordance with Documentation, Augmedix shall use commercially reasonable
efforts to work with the Embedded Software licensor to resolve the problem.

 

■Augmedix warrants that it has obtained all necessary rights for third party
software required to operate the Augmedix Solution.

 

■Client further agrees to accept the applicable Google Terms of Use prior to its
use of the Augmedix Google Glass Device. Furthermore, Client acknowledges that,
to the extent permitted by applicable laws, Google shall have no liability for
any damages, whether direct, indirect, incidental or consequential, arising from
the use of the Google Glass Device, and all warranties with respect to the
Google Glass Device, including without limitation, warranties for
merchantability, fitness for a particular purpose, and non-infringement are
hereby disclaimed.

 

SFO-[160980]Page 5

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 



3. Term and Schedule of Work Milestones

 

a.Term. This SOW shall begin on its Effective Data and continue until terminated
as provided in the Agreement. Such term shall be referred to as the “Term” of
the SOW.

 

b.Milestones:

 

i.Services and Deliverables are fully implemented and Scribes are ready to begin
full performance under this SOW.

ii.Acceptance of the Services and Deliverables by each applicable physician and
the office manager for each such physician.

iii.Payment for each physician does not begin until acceptance as described
above and go-live have occurred.

 

4. Fees; Schedule; Invoicing

 

a.Fees.

 

i.Fees will be charged and assessed for Authorized User beginning on the go-live
date, but not before such date unless otherwise agreed by the parties.

 

ii.Augmedix and Client shall by mutual agreement classify Authorized Users into
the following billing categories, based on the expected number of service hours
used:

 

Billing Category   Monthly Charge* [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]  
[*] [*]   [*]

 

*Augmedix shall bill the Client for each Authorized User at the applicable rate
set forth above.

 

*If Client has Authorized Users using over 140 service hours per month, such
extra service hours shall be billed to Client at a rate of [*] per service hour
used over the 140 hour allocation.

 

*These fees may not be changed in the event Augmedix is unable to use Scribes
outside the jurisdiction of the United States of America as a result of Security
Incident.

 

  iii. At 90 days after the initial classification of Authorized Users into
billing categories. and every 90 days thereafter, Augmedix reserves the right to
re-classify an Authorized User into a different billing category if such
Authorized User uses, on average, more than the upper limit or less than the
lower limit of service hours based on his/her last billing category
classification for each such 90 day period. By way of example, an Authorized
User who was classified as “Up to 110 service hours per month” before the
go-live date but on average has used 120 Service hours per month in the 90 days
since the go-live date can be re-classified by Augmedix to the “Up to 140
service hours per month” billing category and will incur a monthly charge of [*]
for the next 90 day period (and 90 day periods thereafter, assuming a similar
120 service hour per month usage).

 

SFO-[160980]Page 6

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



  

  iv. Fees and charges paid by Client under this SOW are non-refundable. All
payments will be made in US dollars.

 

  v. Augmedix reserves the right to raise the fees incurred under this SOW by up
to [*] upon the yearly anniversary of the Effective Date and every yearly
anniversary thereafter.

 

b.Scheduling

 

Prior to initiation for each new Authorized User and each month thereafter,
Client shall provide a generic daily schedule for each Authorized User for each
day of the following month (“Daily Schedule”).

 

14 day written notice is required for schedule changes. If less than 14 day
written notice is received, Augmedix will make good faith efforts to accommodate
such requests but does guarantee availability of such service.

 

c.Invoicing

 

All amounts due will be invoiced monthly in arrears in accordance with the
Agreement and the terms of this SOW. In the event that service for a particular
Authorized User is canceled, any remaining balance will be reimbursed to Client
or credited towards payment for another Authorized User.

 

5. Other Miscellaneous Terms and Conditions

 

  a. Sales and Use Tax. The parties acknowledge that, as of the Effective Date
of this SOW, no law, rule or regulation requires any sales or use taxes to be
due or payable as they relate to the Service and Deliverables under this SOW.
Therefore no such tax shall be due or included in invoices.

 

  b. Tax Withholding Requirements. In accordance with Section 4(c) of the
Agreement, payments for services under this SOW may be subject to state tax
withholding requirements. If the services under this SOW include services
performed or payable in California, Augmedix warrants and represents that it has
completed, signed and submitted to Client one of the following: (Check
applicable box below)

 

☐California Franchise Tax Board Form 587 (Nonresident Withholding Allocation
Worksheet)

 

☐California Franchise Tax Board Form 590 (Withholding Exemption Certificate)

 

d.Background Screening Requirements. As required by Section 11(d) of the
Agreement, Augmedix represents and warrants that: (Check applicable box below):

 

☐Augmedix has successfully completed a criminal background check for each of its
personnel and subcontractors providing services under this SOW and has provided
Client with documentation of such, in accordance with Exhibit E.

 

e.Insurance Compliance. Augmedix has provided Client with proof of insurance as
required under Exhibit of the Agreement.

 

(Check applicable box below):

☐Yes



☐No (if no, explain why not):

 



 

 



 

 

f.Deliveries. Unless specified otherwise by Client, all tangible deliveries,
including reports shall be delivered only to the Client’s Business Sponsor or
designee at Client’s address shown above.



 

SFO-[160980]Page 7

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

IN WITNESS WHEREOF, the parties hereto have caused this Statement of Work to be
executed by their respective authorized representatives.

 

Accepted and Approved by:   Accepted and Approved by:       Dignity Health
Medical Foundation   Augmedix, Inc.       /s/ Robust Folden   /s/ Ian Shakil
Signature   Signature       Robust Folden   Ian Shakil Print Name   Print Name  
    Executive Director   CEO & Co-Founder Title   Title       6/14/16   7/3/2016
Date   Date

 

SFO-[160980]Page 8

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

ATTACHMENT 1

 

TO EXHIBIT A

 

DIGNITY HEALTH SCRIBE POLICY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SFO-[160927]
Dignity Health – Augmedix, Inc. SOW
Page 9 of 9

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

AMENDMENT TO THE STATEMENT OF WORK

BY AND BETWEEN

DIGNITY HEALTH MEDICAL FOUNDATION AND AUGMEDIX, INC.

 

This Amendment, made this July 21, 2017 (“Effective Date”), hereby amends the
Statement of Work dated July 15, 2016 (“DHMF SOW”) by and between Dignity Health
Medical Foundation (“DHMF” or “Client”), a California non-profit, public benefit
corporation, for itself and its affiliate facilities, and Augmedix, Inc., a
Delaware corporation, (“Augmedix”).

 

In consideration of the mutual benefits and promises between the parties, the
sufficiency of which each party hereby acknowledges, the DHMF SOW is hereby
amended as follows:

 

1. Services Agreement Date.

 

The opening paragraph of the DHMF SOW makes reference to a Services Agreement by
and between Dignity Health and Augmedix (“Agreement”) but: with an incorrect
date of July 15, 2015. The correct date of the Agreement is September 1, 2015
and the erroneous date in the SOW is hereby amended to state the correct date of
September 1, 2015. DHMF acknowledges that it is an affiliate of Dignity Health
and the parties hereby confirm that the DHMF SOW is subject to the terms and
conditions of said Agreement.

 

2. Effective Date of DHMF SOW. The DHMF SOW was fully executed on July 3, 2016
as shown by the date below the last signature on the SOW, and hence, the DHMF
SOW is hereby amended to state its correct effective date which is July 3, 2016.

 

3. Client Business Sponsor. The Client Business Sponsor for the DHMF SOW shall
be: Dr. Davin Lundquist, Vice President-Chief Medical Information Officer,
Dignity Health Medical Foundation.

 

4. Section 4.a.ii, Fees. Section 4.a.ii of the DHMF SOW is hereby deleted and
replaced with the following provision, as follows:

 

ii. Order Form. Client may designate any number of Authorized Users, provided
that the applicable Client’s facility site lead completes, and Client signs and
submits to Augmedix for countersignature, an Order Form in the format of the
template attached hereto as Attachment A, which is incorporated herein by
reference. Such Client facility site shall be responsible for the fees and
charges billed by Augmedix according to the applicable Authorized User’s billing
category and service hours of actual usage of each designated Authorized User
under such Order Form. The Order Form shall state the estimated number of
service hours used per month by each Authorized User. The billing rates per
Authorized User shall be in accordance with the Pricing rates in Exhibit B of
the Agreement.

 

5. Scheduling and Removal of Authorized Users. Section 4.b of the DHMF SOW is
hereby deleted and replaced with the following provisions:

 

i. Daily Schedule. Prior to initiation of each new Authorized User and each
month thereafter, Client shall provide Augmedix with online access to a generic
daily schedule for each Authorized User for each day of the following month (the
“Daily Schedule”).

 

Fourteen (14) days or more written notice is required for material schedule
changes by Client. If less than 14-day written notice is received, Augmedix will
make good faith efforts to accommodate such requests but does not guarantee
availability of such service.

 

SF0-175066Page 1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

ii. Vacations/Leave of Absence. Client shall continue to pay an Authorized
User’s monthly fee in the event of a vacation and/or leave of absence of two (2)
consecutive weeks or less. In the event Client desires to suspend Services for
an Authorized User for more than two (2) consecutive weeks but less than (8)
consecutive weeks, and provided that Client provides at least two (2) weeks’
notice of any such vacation and/or leave of absence, Augmedix will continue to
hold the Scribe assigned to such Authorized User during his/her absence.
Augmedix shall make reasonable efforts to re-assign the Scribe to another
Authorized User within DHMF or other Dignity Health Client, and if despite
reasonable efforts, no Authorized User is found within Augmedix will not release
the assigned Scribe so long as Client continues to pay a minimum monthly fee of
[*], prorated for the applicable absence period (“Suspension Fee”). In the event
Client desires to suspend Services for an Authorized User for a period of more
than eight (8) consecutive calendar weeks or elects not to or fails to pay the
Suspension Fee, Augmedix reserves the right to reallocate the Scribe assigned to
such Authorized User, and upon resuming the Services, Client shall pay such
Authorized Users’ monthly fee during the training and implementation of a new
Scribe (for clarity, Client does not pay Authorized Users’ monthly fee during
the initial implementation of a Scribe),

 

iii. Authorized User Swap, At any time after an Authorized. User’s
acceptance/go-live date, Client may swap one Authorized User for another upon
thirty (30) days’ prior written notice to Augmedix, provided, however, that
Client pays (a) the applicable fees for the Services performed through the
effective date of termination, and (b) a swap fee of [*].

 

iv. Removal of Authorized Users. At any time after an Authorized User’s
acceptance/go-live date, Client may remove such Authorized User from the
Services upon ninety (90) days’ prior written notice to Augmedix, provided,
however, that Client continues to pay the applicable fees for the Services
performed through the effective date of termination. Notwithstanding the
foregoing, if Client desires to remove an. Authorized User due to termination of
the relationship between Client and such Authorized User, Client may remove such
Authorized User from the Services upon thirty (30) days’ prior written notice,
provided that Client notifies Augmedix of the termination and Client pays the
applicable fees for Services performed through the effective date of
termination.

 

6. Generic DHMF SOW. As of the Effective Date of this Amendment, the DHMF SOW,
as hereby amended, shall apply to all DHMF affiliates and DHMF Authorized Users
that participate and avail of the Services and Deliverables under the referenced
Service Agreement and each shall execute the required Order Form to avail of
Augmedix’s Services.

 

7. General. This Amendment is hereby incorporated into the DHMF SOW by
reference. Except as expressly amended herein, all other terms of the DHMF SOW
are hereby confirmed and remain in full force and effect. To the extent that
there is any conflict between the terms of this Amendment and those of the
Agreement or the DHMF SOW, the terms of this Amendment shall control. This
Amendment may be executed in several counterparts, all of which taken together
shall constitute one single agreement between the parties and any full and
complete copy thereof shall constitute an original. When signed in pen ink, such
documents may be delivered by facsimile transmission or by scanned email
attachment, and said copies shall be treated in all respects as original.

 

(Signature page follows.)

 

SF0-175066Page 2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

AGREED AND ACCEPTED

 

DIGNITY HEALTH MEDICAL FOUNDATION   AUGMEDIX, INC.       By /s/ Michael Stern  
By /s/ Ian Shakil Name  Michael Stern   Name  Ian Shakil Title Director, IT
Contracting   Title CEO Date 7/26/17   Date 7-20-2017

 

SF0-175066Page 3

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

Attachment A

 

ORDER FORM

 

This Order Form, effective as of the date of the last signature below, is made
pursuant to the Statement of Work, including amendments thereto, by and between
Dignity Health Medical Foundation (“DHMF” or “Client”) and Augmedix, Inc. for
the benefit of Client’s service facility site below. Capitalized terms used but
not otherwise defined herein shall have the same meaning as in the DHMF SOW.

 

Client’s Service Facility:
_______________________________________________________________

 

Service Address:
___________________________________________________________________

 

Client’s Facility Site Lead:
______________________________________________________

 

Phone: _______________________________   Email:
_____________________________________

 

 

Name of Clinician/Authorized Users   Projected Billing Category*   Estimated
Monthly Charge**                              

 

*See Exhibit B, Pricing exhibit, of Services Agreement dated September 1, 2015
for Billing: Categories.

 

**implementation and training included.

 

Send this Order Form and related correspondence to:

[*] Enterprise Account Manager

[*]

[*]

 



DIGNITY HEALTH MEDICAL FOUNDATION   AUGMEDIX, INC.       By     By            
Print Name     Print Name             Title     Title             Date     Date
 

 

SF0-175066Page 4

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

SECOND AMENDMENT TO THE STATEMENT OF WORK

BY AND BETWEEN

DIGNITY HEALTH MEDICAL FOUNDATION AND AUGMEDIX, INC.

 

This Second Amendment, made this August 1, 2018 (“Effective Date”), hereby
amends the Statement of Work dated July 3, 2016, as amended (“DHMF SOW”),
entered into pursuant to the Services Agreement dated September 1, 2015
(“Agreement”), by and between Dignity Health Medical Foundation (“DHMF” or
“Client”), a California non-profit, public benefit corporation, for itself and
its affiliate facilities, and Augmedix, Inc., a Delaware corporation,
(“Augmedix”).

 

In consideration of the mutual benefits and promises between the parties, the
sufficiency of which each party hereby acknowledges, the DHMF SOW is hereby
amended as follows:

 

1. Invoicing. Section 4.c of the DHMF SOW is hereby deleted in its entirety and
replaced with the following provisions.

 

i.Subject to subsection ii immediately below, the billing period for Authorized
Users shall be July 1 of each year through June 30 of the following year, and
pro-rated for first time Authorized Users for part of a year.

 

ii.Notwithstanding the foregoing or anything to the contrary in the Master
Agreement or the SOW, if (a) the aggregate annual fees payable under the Master
Agreement exceeds or is likely to exceed [*] but is less than [*] Augmedix shall
invoice the total amount under the SOW as divided into [*], the [*] and the [*];
or (b) the aggregate annual fees payable under the Master Agreement exceeds or
is likely to exceed [*], Augmedix shall invoice the total amount under the SOW
as divided into [*], each invoiced on [*]. To the extent that billing category
or billing periods change result in an overpayment or underpayment of Fees for
the applicable invoice period, the parties will reconcile any credits owed to,
or additional amounts owed by, Client against any prepaid amounts on a quarterly
basis.

 

iii.In the event that Service for a particular Authorized User is cancelled in
accordance with section 4.b.iv of the SOW, any remaining prepayment balance will
be credited towards payment for another Authorized User or refunded to Client
within ninety (90) days of the effective date of termination. Upon termination
of the Agreement, Augmedix will promptly refund Client any prepaid Fees for
Services not rendered.”

 

2. Scribes. The following sentence shall be added at the end of Section 2.c.(13)
as follows:

 

“Upon mutual agreement of DHMF and Augmedix on an Authorized User-by-Authorized
User basis, the supporting Scribe shall, upon the express request or direction
of the Authorized User, promptly propose an order in the EHR for the Authorized
User physician’s review and, if appropriate, his or her signature.”

 

3. Section 4.a.ii Fees, Restored. A previous Amendment dated July 21, 2017
(“First Amendment”) inadvertently deleted Section 4.a.ii under the section on
Fees of the DHMF SOW. The deletion was unintended and Section 4.a.ii, as
originally stated in DHMF SOW, is hereby restored in full. The “Order Form”
provision that was numbered Section 4.a.ii in the First Amendment is hereby
renumbered as Section 4.a.vi of DHMF SOW.

 

Second Amendment to Statement of Work
Augmedix – Dignity Health Medical Foundation
SFO 203072 
 
Page 1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

4. General. This Second Amendment is hereby incorporated into the DHMF SOW by
reference. Except as expressly amended herein, all other terms of the DHMF SOW
are hereby confirmed and remain in full force and effect. To the extent that
there is any conflict between the terms of this Second Amendment and those of
the Agreement or the DHMF SOW, the terms of this Second Amendment shall control.
This Second Amendment may be executed in several counterparts, all of which
taken together shall constitute one single agreement between the parties and any
full and complete copy thereof shall constitute an original. When signed in pen
ink, such documents may be delivered by facsimile transmission or by scanned
email attachment, and said copies shall be treated in all respects as original.

 

AGREED AND ACCEPTED

 



DIGNITY HEALTH MEDICAL FOUNDATION   AUGMEDIX, INC.       By /s/ Michael Stern  
By /s/ Ian Shakil Name Michael Stern   Name Ian Shakil Title Director, SSRM
Contracting   Title CEO Date Aug 3, 2018   Date Aug 3, 2018

 

Second Amendment to Statement of Work
Augmedix – Dignity Health Medical Foundation
SFO 203072 
 
Page 2

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.



 

AMENDED AND RESTATED STATEMENT OF WORK (SOW)

 

This Amended and Rested Statement of Work (“SOW”), effective as of the date of
the last signature below (the “SOW Effective Date”), is made pursuant to the
Services Agreement dated September 1, 2015 (the “Agreement”) by and between
Dignity Health with principal place of business at 185 Berry Street, Suite 300,
San Francisco, California 94107 (“Client”), and Augmedix, Inc., a Delaware
corporation with its principal offices at 1161 Mission St, Suite 210, San
Francisco, CA 94103 (“Augmedix”), and hereby replaces, restates and amends the
SOW dated July 15, 2015 between the parties (“DH-SOW-1”). As of this SOW’s
Effective Date, DH-SOW-1 is hereby deemed terminated. This SOW is subject to the
terms of the Agreement and to the extent this SOW is inconsistent with the terms
of the Agreement, the terms of the Agreement will prevail. All capitalized terms
used in this SOW and not defined herein shall have the meaning assigned to such
terms in the Agreement.

 

Client’s Business Sponsor (name of executive): [*] – Mercy Hospital Bakersfield
    Primary Client Contact: [*] – Mercy Hospital Bakersfield

 

1. Overview and Definitions

 

a.Augmedix Solution Overview

 

With the introduction of Electronic Health Record (“EHR”) systems, licensed
physicians (“Provider(s)”) are increasingly required to interact with technology
during a patient session. Providers often spend hours completing documentation
in their patients’ charts. Depending upon the Provider’s practice style, this
might get accomplished during office hours, in between patient sessions, or
after hours.

 

Augmedix shall ensure that the Augmedix Solution will enable: (a) Scribes to
readily perform Scribing activities in accordance with Dignity Health’s Policy,
this SOW and the applicable SOP, and (b) Providers wearing the Augmedix Google
Glass to readily and securely communicate electronically live audio, video
and/or data during a patient session/encounter with a Scribe.

 

Augmedix shall utilize the Google Glass platform as a means to pass-through
audio, video, and data to and from remote Scribes located at a Designated
Augmedix Facility (as defined below) or on-site at the Client facility, as
applicable. Scribes will complete much of the documentation that Providers do
themselves today, in real-time, during a patient session and will input that
data directly into the applicable Client EHR.

 

b.Project Overview

 

This project is a collaborative effort between Augmedix and Client, to undertake
deployment of the Augmedix Solution at authorized Client Facilities, with direct
participation of certain designated Providers of Client.

 

Client Facilities utilize EHRs which can be common between facilities or unique
to a specific facility.

 

When performing the Services, Scribes will always be located at the Designated
Augmedix Facility or on-site at the Client facility and will be scribing
directly into the respective EHR.

 

Scribes will work with Client’s on-site staff to incorporate patient education
into the registration process, as well as to capture post-appointment feedback
with respect to patient satisfaction and comfort with the interaction between
patient and Provider during a patient session.

 

During each phase described below, Augmedix’s team will conduct interviews with
the participating Providers to measure their satisfaction, interaction and
capture efficiencies gained by introducing the Augmedix Solution.

 

SFO - 205079 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

2. Services and Deliverables

 

a.Commencing on the Effective Date of this SOW, Augmedix shall perform the
following services and provide the following Services and Deliverables to
Client:

 

(1)Implementation. Augmedix shall perform implementation Services in accordance
with Section 2(c) below.

 

  (2) Scribing. Scribing is to be performed by Augmedix Scribes. Augmedix shall
facilitate coordination of Scribing integration into the EHR, in pending status,
awaiting the Provider’s review, finalization, and approval.

 

  (3) Formatting. Augmedix shall transfer Scribing results into the format
requested by Client.

 

b.Certain Requirements

 

  (1) Augmedix shall provide one Augmedix Google Glass Device Kit or SmartPhone
Kit (a Kit includes a primary and back-up device) per Authorized User and the
Embedded Software for the Authorized Users. In the event an Authorized User
deploys the Augmedix Solution at multiple locations, Client shall pay a
per-location monthly fee of [*] per Augmedix Google Glass Device Kit or [*] per
SmartPhone Kit for any additional devices necessary to Service such additional
locations.

 

  (2) Any and all Client Hardware (including servers) used to implement and
operate the Augmedix Solution will remain on Facility premises at all times.
Audio, video, and data content will be generated and used only in real time
during a patient session using the Augmedix Google Glass Device which will be
encrypted both at rest and during the session, and, in any event, at all times
in accordance with the RSAM documents and the SOP, which when finalized or
updated by the parties are deemed incorporated herein by reference. For purposes
of this SOW, “real time” means streaming without caching, storage or retention
of the content, except for caching in encrypted form on the Augmedix Google
Glass Device as permitted by this Agreement when the wifi connection to the
Designated Augmedix Facility is unavailable and other caching and storage
specifically permitted under the SOP.

 

  (3) The SOP will comply with all of the requirements of the Agreement, this
SOW and Client’s Scribe Policy. Any content in the SOP that conflicts with a
requirement in any of the foregoing shall only be valid when approved in writing
by Augmedix and Client’s Business Sponsor, legal counsel and if it pertains to a
privacy matter, its Facility Privacy Official.

 

  (4) Augmedix will ensure that all Scribes complete all training on relevant
Dignity Health policies and software applications, as requested by Dignity
Health, and comply with all Dignity Health policies applicable to the Services,
including without limitation, Dignity Health’s scribe policy, which is attached
to this SOW as Attachment 1 (Dignity Health Scribe Policy), which policy may be
updated from time to time by Dignity Health.

 

c.Certain Augmedix Responsibilities

 

  (1) Augmedix shall install and configure the Software onto the Hardware under
the supervision and with the support of the appropriate Client-designated
personnel. As part of the implementation Services, Augmedix shall complete
collection of physician and site preferences, technical site evaluation, IT
infrastructure setup, and deployment of on-site Augmedix Scribe trainers and
Augmedix Scribes as needed, and onboarding of Authorized Users and Augmedix
personnel (including Scribes). Augmedix shall perform all other services
necessary to implement the Software, Hardware, and Services so that they can be
used in full production.

 

  (2) Augmedix shall notify Client when the implementation Services described
above are complete. Client will have the right to test the Software, Hardware
and Services as implemented. Augmedix shall promptly correct any errors or
deficiencies. The Software, Hardware, and Services will not be deemed accepted
unless and until Client notifies Augmedix of its acceptance, provided however
that for acceptance after the first implementation with respect to each Facility
EHR or new version thereof, the Software, Hardware and Services for each
implementation will be deemed accepted if Client does not reject them after five
(5) business days of production use following notification by Augmedix that such
implementation Services are complete. Go-live date for each Authorized User will
occur upon first productive use by that Authorized User following notice from
Augmedix that all implementation services are complete for that Authorized User,
unless disputed by Client within five (5) business days after such notice.

 

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 2 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

  (3) Augmedix shall provide the Augmedix Google Glass and all technical support
for it.

 

  (4) Augmedix shall ensure that the Augmedix Designated Facility meets the
requirements of the relevant security document (i.e. RSAM for Augmedix
Designated Facilities located in the United States and the Offshore Diligence
Document for Augmedix Designated Facilities located overseas) at all times.

 

  (5) Augmedix shall ensure that all data and content (including audio and video
content) generated or collected by the Augmedix Google Glass Devices will at all
times be encrypted and streamed in encrypted form through the Facility Wi-Fi
network and to the Designated Augmedix Facility via the internet.

 

  (6) Augmedix shall ensure that EHR entries created by Scribes will at all
times be transmitted in encrypted form from the Augmedix Designated Facility to
the Facility EHR.

 

  (7) All hardware used by the Scribes will remain at all times within the
premises of the Augmedix Designated Facility. Augmedix and Scribes will not
remove any hardware from the Augmedix Designated Facility premises.

 

  (8) Augmedix shall provide appropriately configured Augmedix Google Glass
devices, loaded with Software. Augmedix shall replace this hardware as needed
and to offset normal hardware wear and tear. If Client so chooses to utilize
prescription lenses for a particular Authorized User, Augmedix shall supply the
appropriate frames for the Authorized User or the Client to pay for. The
Authorized User or the Client must then oversee the custom creation of lenses
and installation. Augmedix shall make best efforts to assist with these lens
installation logistics. Augmedix shall also provide appropriate numbers of
external batteries and USB cables.

 

  (9) Augmedix shall be responsible for ensuring the availability and
functionality of sufficient Augmedix Google Glass Devices and other Hardware to
provide the Services under this Statement of Work. The Augmedix Google Glass
Devices and other Hardware provided for the purpose of the Agreement are owned
by Augmedix and will be provided and supported entirely by Augmedix.

 

  (10) Augmedix shall work together with Client to develop appropriate patient
education materials and associated training.

 

  (11) Augmedix shall provide Standard Operating Procedure (SOP) to configure
Google Glass to the Augmedix specification utilizing Client Network.

 

  (12) Augmedix shall provide invoices to Client in a timely matter. Augmedix
shall also respond to billing inquiries promptly and thoroughly.

 

  (13) Augmedix shall ensure each Scribe is properly trained on Client’s EHR and
Client’s data entry standards and policies associated with such data entry and
EHR access. Upon mutual agreement of Client and Augmedix on an Authorized
User-by-Authorized User basis, the supporting Scribe shall, upon the express
request or direction of the Authorized User, promptly propose an order in the
EHR for the Authorized User physician’s review and, if appropriate, his or her
signature.

 

  (14) Augmedix shall obtain the name and contact information of the office
manager and/or clinic director for each physician for which Services are
performed and shall include that information in each invoice.

 

d.Client Responsibilities

 

(1)Client will provide the remote login capabilities for the Scribe to access
the EHR and the patient schedule, subject to Augmedix’s and each Scribe’s
compliance with all applicable policies and procedures of Client. Client shall
also provide the necessary wifi infrastructure and bandwidth to access the
internet from Client facilities, as agreed by the parties in writing.

 

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 3 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

  (2) Client-designated personnel will provide Standard Operating Procedure
(SOP) on Accessing EHR Remotely.

 

  (3) Client-designated personnel will assist Augmedix in installing and
configuring the Software onto the Augmedix’s hardware.

 

  (4) Client will work together with Augmedix to develop patient education
materials.

 

  (5) Client will provide training to Augmedix personnel pertaining to the use
of EHR software.

 

  (6) Client will arrange for appropriate access and related credentials for
Scribes and Scribe trainers to access the EHR and related software.

 

  (7) (Intentionally omitted)

 

  (8) Client will designate one or more person(s) at each Client Facility for
administrative duties in SOP.

 

Administrative Duties include:

 

●Nightly collection of devices (Glass units, battery packs, etc.) for charging
and secure storage.

 

  ● Daily distribution of devices for utilization.

 

  ● Handover of Google Glass units to visiting Augmedix personnel for the
purposes of software upgrades, audits, or research.

 

  ● Participation on Augmedix or Client initiated audits for the purposes of
security or asset verification

 

  ● Point of Contact for Incident Reporting and Client/Augmedix issue
resolution.

 

  (9) Client will be responsible for providing patient education in accordance
with applicable laws and regulations. Without limiting the foregoing, Client
will make available to patients the education materials, including FAQs,
provided by Augmedix and approved in writing by Client. The parties agree to
cooperate in timely and jointly reviewing such materials. Client will designate
one or more persons at each authorized facility in SOP to administer patient
education process for all patients to be seen by an Authorized User. In the
event that a patient wishes for the Augmedix Solution to be partially or
completely disabled / removed, the Client is responsible for adhering to stated
patient preferences. Augmedix shall provide training and support to assist
Client with these circumstances.

 

  (10) Client will designate one or more persons at each authorized facility in
SOP to provide Augmedix with long-term and short-term schedules for Authorized
Users listed in the SOP.

 

  (11) Client will provide full EHR audit-trail access to Augmedix. This permits
Augmedix to see the precise character-by-character changes made to the EHR (by
providers, scribes, other staff, or other systems), with time-stamps and user
logs. This access should permit visibility into all EHR documentation associated
with the providers listed in the SOP, but subject, however, to the role-based
access provided by Client.

 

  (12) Client is responsible for securing and safeguarding Augmedix-provided
Augmedix Google Glass Devices, batteries, and related accessories. If these
Google Glass units or related accessories are lost or damaged through usage
beyond mere day-to-day use and such loss or damage amounts to negligence by
Client, the replacement costs will be billed to the Client.

 

  (13) Either party may require Authorized Users to wear Augmedix Google Glass
Devices while seeing patients for as much as two weeks prior to scheduled
initiation of service for that particular Authorized User. This requirement will
be upon the request of either party, as reasonably necessary, in an effort to
efficiently train Scribes. Each party will ensure that its personnel will comply
with these requirements.

  



SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 4 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

e.Software

 

  (1) License. Subject to the terms and conditions of this Agreement, Augmedix
hereby grants Client and its affiliates, and Client hereby accepts on behalf of
itself and its affiliates, a non-exclusive, nontransferable license for Client
and its Authorized Users to use the Augmedix Solution and Documentation for the
term of this SOW. For the avoidance of doubt, the Software may be used on a
concurrent user basis. In addition, Client may retain a copy of all
Documentation for its records in perpetuity.

 

  (2) Restrictions. Without the prior written consent of Augmedix, Client and
its affiliates agree not to (nor assist or encourage third parties to): (a)
sell, rent, lease, lend, license, sublicense, distribute or otherwise transfer
the Software or Documentation to any third party; (b) decompile, disassemble or
reverse engineer the Software, in whole or in part; (c) write or develop any
derivative software or any other software program based upon the Software, the
Documentation or any Augmedix Confidential Information; (d) use the Software to
provide processing or other services to third parties, or otherwise use the
Software on a “service bureau” basis; or (e) provide, disclose, divulge or make
available to, or permit use of the Software or Documentation by any third party
without Augmedix’s prior written consent. The Software contains Embedded
Software and Client will comply with any applicable license terms and conditions
as set forth in Section 2(e)(1) of this SOW.

 

  (3) Embedded Software Terms and Conditions.

 

●Prior to commencement of the Project, Augmedix shall notify Client in writing
of all Embedded Software and provide for Client’s review their associated terms
and conditions (“Embedded Software Licenses”). As Client proceeds with
expansion, Client agrees to comply with all such Embedded Software Licenses that
are reasonably acceptable to it, which are required to use the Software licensed
by Augmedix hereunder.

 

  ● In addition to the terms and conditions of the Embedded Software Licenses,
Client acknowledges the following:

 

  ● EMBEDDED SOFTWARE IS PROVIDED “AS IS” AND ANY EXPRESSED OR IMPLIED
WARRANTIES, INCLUDING, BUT NOT LIMITED TO, THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE ARE DISCLAIMED. IN NO EVENT
SHALL THE SUPPLIER OF ANY EMBEDDED SOFTWARE OR ITS AUTHOR OR CONTRIBUTORS BE
LIABLE FOR ANY DIRECT, INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, OR
CONSEQUENTIAL DAMAGES (INCLUDING, BUT NOT LIMITED TO, PROCUREMENT OF SUBSTITUTE
GOODS OR SERVICES; LOSS OF USE, DATA, OR PROFITS; OR BUSINESS INTERRUPTION)
HOWEVER CAUSED AND ON ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, STRICT
LIABILITY, OR TORT (INCLUDING NEGLIGENCE OR OTHERWISE) ARISING IN ANY WAY OUT OF
THE USE OF THIS SOFTWARE, EVEN IF ADVISED OF THE POSSIBILITY OF SUCH DAMAGE.

 

  ● Augmedix relies on Embedded Software for proper operation of the Software.
Augmedix hereby assigns all assignable warranties and services provided by
Embedded Software licensors to Client, if any.

 

  ● If a problem with any Embedded Software affects the performance of the
Software in accordance with Documentation, Augmedix shall use commercially
reasonable efforts to work with the Embedded Software licensor to resolve the
problem.

 

  ● Augmedix warrants that it has obtained all necessary rights for third party
software required to operate the Augmedix Solution.

  

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 5 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

●Client further agrees to accept the applicable Google Terms of Use prior to its
use of the Augmedix Google Glass Device. Furthermore, Client acknowledges that,
to the extent permitted by applicable laws, Google shall have no liability for
any damages, whether direct, indirect, incidental or consequential, arising from
the use of the Google Glass Device, and all warranties with respect to the
Google Glass Device, including without limitation, warranties for
merchantability, fitness for a particular purpose, and non-infringement are
hereby disclaimed.

 

3. Term and Schedule of Work Milestones

 

a.Term. This SOW shall begin on its Effective Date and continue until terminated
as provided in the Agreement. Such term shall be referred to as the “Term” of
the SOW.

 

b.Milestones:

 

a. Services and Deliverables are fully implemented, and Scribes are ready to
begin full performance under this SOW.

 

b. Acceptance of the Services and Deliverables by each applicable physician and
the office manager for each such physician.

 

c. Payment for each physician does not begin until acceptance as described above
and go-live have occurred.

 

4. Fees; Schedule; Invoicing

 

a.Fees.

 

i.Fees will be charged and assessed for Authorized User beginning on the go-live
date, but not before such date unless otherwise agreed by the parties.

 

  ii. Augmedix and Client shall by mutual agreement classify Authorized Users
into the following billing categories, based on the expected number of Scribe
service hours used:

 

Billing Category   Monthly Charge* [*]   [*] [*]   [*] [*]   [*] [*]   [*] [*]  
[*] [*]   [*]

 

*Augmedix shall bill the Client for each Authorized User at the applicable rate
set forth above.

*If Client has Authorized Users using over [*] Scribe service hours per month,
such extra Scribe service hours shall be billed to Client at a rate of [*] per
Scribe service hour used over the [*]-hour allocation.

*These fees may not be changed in the event Augmedix is unable to use Scribes
outside the jurisdiction of the United States of America as a result of Security
Incident.

 

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 6 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

  

  iii. At 90 days after the initial classification of Authorized Users into
billing categories under the Order Form, and every 90 days thereafter, Augmedix
reserves the right to re-classify an Authorized User into a different billing
category if such Authorized User uses, on average, more than the upper limit or
less than the lower limit of Scribe service hours based on his/her last billing
category classification for each such 90-day period. By way of example, an
Authorized User who was classified as “Up to 100 Scribe service hours per month”
before the go-live date but on average has used 115 Scribe Service hours per
month in the 90 days since the go-live date can be re-classified by Augmedix to
the “Up to 120 Scribe service hours per month” billing category and will incur a
monthly charge of $[*] for the next 90 day period (and 90 day periods
thereafter, assuming a similar 115 Scribe service hour per month usage).

 

  iv. Fees and charges paid by Client under this SOW are non-refundable. All
payments will be made in US dollars.

 

  v. Augmedix reserves the right to raise the fees incurred under this SOW by up
to [*] upon the yearly anniversary of the Effective Date and every yearly
anniversary thereafter.

 

  vi. Order Form. Client may designate any number of Authorized Users provided
that the applicable Client’s facility site lead completes, and Client signs and
submits to Augmedix for countersignature, an Order Form in the format of the
template attached hereto as Attachment 2. Such Client’s facility site shall be
responsible for the fees and charges billed by Augmedix according to the Scribe
service hours of actual usage of each designated Authorized User under such
Order Form. The Order Form shall state the number of devices and Scribe service
hours expected to be used per month by each Authorized User. The billing rates
per Authorized User shall be in accordance with the Pricing rates in Exhibit B
of the Agreement.

 

b. Scheduling and Removal of Authorized Users

 

  i. Daily Schedule. Prior to initiation for each new Authorized User and each
month thereafter, Client shall provide Augmedix with online access to a generic
daily schedule for each Authorized User for each day of the following month
(“Daily Schedule”).

 

Fourteen (14) days or more written notice is required for schedule changes by
Client. If less than fourteen (14) day written notice is received, Augmedix will
make good faith efforts to accommodate such requests but does guarantee
availability of such service.

 

  ii. Vacations/Leave of Absence. Client shall continue to pay an Authorized
User’s monthly fee in the event of a vacation and/or leave of absence of two (2)
consecutive weeks or less. In the event Client desires to suspend Services for
an Authorized User for more than two (2) consecutive weeks but less than (8)
consecutive weeks, and provided that Client provides at least two (2) weeks’
notice of any such vacation and/or leave of absence, Augmedix will continue to
hold the Scribe assigned to such Authorized User during his/her absence.
Augmedix shall make reasonable efforts to re-assign the Scribe to another
Authorized User within DHMF or other Dignity Health Client, and if despite
reasonable efforts, no Authorized User is found within DHMF, Augmedix will not
release the assigned Scribe so long as Client continues to pay a minimum monthly
fee of [*], prorated for the applicable absence period (“Suspension Fee”). In
the event Client desires to suspend Services for an Authorized User for a period
of more than eight (8) consecutive calendar weeks or elects not to or fails to
pay the Suspension Fee, Augmedix reserves the right to reallocate the Scribe
assigned to such Authorized User, and upon resuming the Services, Client shall
pay such Authorized Users’ monthly fee during the training and implementation of
a new Scribe (for clarity, Client does not pay Authorized Users’ monthly fee
during the initial implementation of a Scribe).

 

  iii. Authorized User Swap. At any time after an Authorized User’s
acceptance/go-live date, Client may swap one Authorized User for another upon
thirty (30) days’ prior written notice to Augmedix, provided, however, that
Client pays (a) the applicable fees for the Services performed through the
effective date of termination, and (b) a swap fee of [*].

 

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 7 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

iv.Removal of Authorized Users. At any time after an Authorized User’s
acceptance/go-live date, Client may remove such Authorized User from the
Services upon ninety (90) days’ prior written notice to Augmedix, provided,
however, that Client continues to pay the applicable fees for the Services
performed through the effective date of termination. Notwithstanding the
foregoing, if Client desires to remove an Authorized User due to termination of
the relationship between Client and such Authorized User, Client may remove such
Authorized User from the Services upon thirty (30) days’ prior written notice,
provided that Client notifies Augmedix of the termination and Client pays the
applicable fees for Services performed through the effective date of
termination.

 

c.Invoicing

 

i. Subject to subsection ii immediately below, the billing period for Authorized
Users shall be July 1 of each year through June 30 of the following year and
pro-rated for first-time Authorized Users for part of a year.

 

ii. Notwithstanding the foregoing or anything to the contrary in the Master
Agreement or the SOW, if (a) the aggregate annual fees payable under the Master
Agreement exceeds or is likely to exceed [*], Augmedix shall invoice the total
amount under the SOW as divided into [*]; the [*] and the [*]; or (b) the
aggregate annual fees payable under the Master Agreement exceeds or is likely to
exceed [*], Augmedix shall invoice the total amount under the SOW as [*], each
invoiced on [*]. To the extent that billing category or billing periods change
result in an overpayment or underpayment of Fees for the applicable invoice
period, the parties will reconcile any credits owed to, or additional amounts
owed by, Client against any prepaid amounts on a quarterly basis.

 

iii. In the event that Service for a particular Authorized User is cancelled in
accordance with section 4.b.iv of the SOW, any remaining prepayment balance will
be credited towards payment for another Authorized User or refunded to Client
within ninety (90) days of the effective date of termination. Upon termination
of the Agreement, Augmedix will promptly refund Client any prepaid Fees for
Services not rendered.

 

5. Other Miscellaneous Terms and Conditions

 

a.Sales and Use Tax. The parties acknowledge that, as of the Effective Date of
this SOW, no law, rule or regulation requires any sales or use taxes to be due
or payable as they relate to the Service and Deliverables under this SOW.
Therefore no such tax shall be due or included in invoices.

 

  b. Tax Withholding Requirements. In accordance with Section 4(c) of the
Agreement, payments for services under this SOW may be subject to state tax
withholding requirements. If the services under this SOW include services
performed or payable in California, Augmedix warrants and represents that it has
completed, signed and submitted to Client one of the following: (Check
applicable box below.)

 

☐California Franchise Tax Board Form 587 (Nonresident Withholding Allocation
Worksheet)

 

  ☐ California Franchise Tax Board Form 590 (Withholding Exemption Certificate)

 

d.Background Screening Requirements. As required by Section 11(d) of the
Agreement, Augmedix represents and warrants that: (Check applicable box below)

 

☐Augmedix has successfully completed a criminal background check for each of its
personnel and subcontractors providing services under this SOW and has provided
Client with documentation of such, in accordance with Exhibit E.

  

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 8 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 



e.Insurance Compliance. Augmedix has provided Client with proof of insurance as
required under Exhibit C of the Agreement. (Check applicable box below)

 

☐Yes

☐No (If no, explain why not):

 



 

 



 

  

f.Deliveries. Unless specified otherwise by Client, all tangible deliveries,
including reports shall be delivered only to the Client’s Business Sponsor or
designee at Client’s address shown above.

 

(Signature page follows)

 

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 9 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

IN WITNESS WHEREOF, the parties hereto have caused this Statement of Work to be
executed by their respective authorized representatives.

 

Accepted and Approved by:   Accepted and Approved by:       Dignity Health  
Augmedix, Inc.       /s/ Kelley Moore   /s/ Manny Krakaris Signature   Signature
      Kelley Moore   Manny Krakaris Print Name   Print Name       VP, Sourcing  
CEO Title   Title       Jan 24, 2019   Jan 24, 2019 Date   Date

 

SFO – 205079
Augmedix – Dignity Health - Amended and Restated SOW


Page 10 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 



 

ATTACHMENT 1

 

TO EXHIBIT A

 

DIGNITY HEALTH SCRIBE POLICY

 

(To follow.)

 

 

SFO – 205079

Augmedix, Inc. – Dignity Health SOW


Page 11 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

ATTACHMENT 2

 

ORDER FORM

 

This Order Form, effective as of the date of the last signature below, is made
pursuant to the Statement of Work by and between Dignity Health (“Client”) for
the benefit of Client’s facility site named below, and Augmedix, Inc.
Capitalized terms used but not otherwise defined herein shall have the same
meaning as in the Dignity Health SOW.

 

Client’s Facility:  

 

Service Address:  

 

Client’s Facility Site Lead:  

 

Phone:                     Email:                    

 

Name of Clinician /Authorized User

  Projected Billing Category*   Estimated Monthly charge**                      
       

 

*See Section 4.a.ii of the Amended and Restated Statement of Work, dated [*] for
Billing Categories.

**Implementation and training included.

***The parties acknowledge that no law, rule or regulation requires any sales or
use taxes to be due or payable as they relate to the Services and Deliverables
under this Order Form. Therefore, no such tax shall be due or included in
invoices.

 

Send this Order form and related correspondence to:

[*]

[*]

[*]

 



DIGNITY HEALTH   AUGMEDIX, INC.           By                         By
                      

Print Name                          Print Name                         



Title                         Title                                       Date
                        Date                      

 

SFO – 205079

Augmedix, Inc. – Dignity Health SOW


Page 12 of 12

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

DH-IT-1186

 

OMNIBUS AMENDMENT

 

This Omnibus Amendment (“Omnibus Amendment”) is made and entered into as of July
1, 2020, by and between, on the one hand, Augmedix, Inc. (“Augmedix”) and, on
the other hand, Dignity Health (“DH”), Dignity Health Medical Foundation
(“DHMF”), and Pacific Central Coast Health Centers (“PHC”), and amends:

 

(1)That certain Amended and Restated Statement of Work, dated January 24, 2019,
by and between DH and Augmedix (the “DH-SOW No. 1”); and

 

  (2) That certain Statement of Work No. 2, dated March 2, 2020, by and between
DH and Augmedix (the “DH-SOW No. 2”); and

 

  (3) That certain Statement of Work, dated July 3, 2016, as amended, by and
between DHMF and Augmedix (the “DHMF-SOW”); and

 

  (4) That certain Statement of Work, dated January 26, 2016, as amended, by and
between PHC and Augmedix (the “PHC-SOW” and, together with the DH-SOW No. 1,
DH-SOW No. 2, and DHMF-SOW, the “Dignity SOW(s)”).

 

WHEREAS, Dignity Health (for itself and on behalf of its affiliates) and
Augmedix entered into the Services Agreement dated September 1, 2015, as
amended, (the “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual benefits and promises between the
parties, the sufficiency of which each party hereby acknowledges, the Dignity
SOWs are hereby amended as follows:

 

1. Term. Notwithstanding anything to the contrary in the Dignity SOWs, this
Omnibus Amendment extends the Term of the Dignity SOWs through and including
June 30, 2021, unless earlier terminated in accordance with the Agreement. By
notice to Augmedix, the Dignity SOWs shall renew on the same terms and
conditions for up to three (3) successive one (1) year terms thereafter (each a
“Renewal Term”).

 

2. Fees. Notwithstanding anything to the contrary in the Dignity SOWs, Augmedix
hereby agrees to not increase Fees prior to July 1, 2021. Commencing on July 1,
2021, Augmedix may apply Fees increases as set forth in the Dignity SOWs on a
go-forward basis.

 

3. Invoicing. Notwithstanding anything to the contrary in the Dignity SOWs the
following shall apply:

 

A. Augmedix will invoice Client on a quarterly basis (or pro-rata portions
thereof) for Service Fees of Authorized User(s) in advance of each quarter, and
the first three (3) months of Service for first-time Authorized Users in advance
of go-live. The first quarter is defined as July 1 through September 30, the
second quarter as October 1 through December 31, the third quarter as January 1
through March 31, and the fourth quarter as April 1 through June 30. To the
extent that a billing category change results in an overpayment or underpayment
of Fees for the applicable invoice period, the parties will reconcile any
credits owed to, or additional amounts owed by, Client against any prepaid
amounts on a quarterly basis.

 

B. In the event that Service for a particular Authorized User is cancelled in
accordance with the above, any remaining prepayment balance will be credited
towards payment for another Authorized User or refunded to Client within ninety
(90) days of the effective date of termination. Upon termination of the
Agreement, Augmedix will promptly refund Client any prepaid Fees for Services
not rendered.

 

Omnibus Amendment
Augmedix – Dignity Health     
Page 1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM
TO AUGMEDIX, INC. IF PUBLICLY DISCLOSED.

 

DH-IT-1186

 

4. General. Capitalized terms used but not otherwise defined herein shall have
the same meaning as in the Dignity SOWs and the Agreement. This Omnibus
Amendment is hereby incorporated into the Dignity SOWs by reference. Except as
expressly amended herein, all other terms of the Dignity SOWs are hereby
confirmed and remain in full force and effect. To the extent that there is any
conflict between the terms of this Omnibus Amendment and those of the Agreement
or the Dignity SOWs, the terms of this Omnibus Amendment shall control. This
Omnibus Amendment may be executed in several counterparts, all of which taken
together shall constitute one single agreement between the parties and any full
and complete copy thereof shall constitute an original. When signed in pen ink,
such documents may be delivered by facsimile transmission or by scanned email
attachment, and said copies shall be treated in all respects as original.

 

AGREED AND ACCEPTED

  



DIGNITY HEALTH   AUGMEDIX, INC.           By /s/ Kelley Moore   By /s/ Manny
Krakaris           Name  Kelley Moore   Name  Manny Krakaris           Title
System VP, Vendor Mgmt & Contracting   Title CEO           Date Jul 17, 2020  
Date Jul 17, 2020

 



DIGNITY HEALTH MEDICAL FOUNDATION               By /s/ Kelley Moore            
    Name  Kelley Moore                 Title System VP, Vendor Mgmt &
Contracting                 Date Jul 17, 2020      

 

PACIFIC CENTRAL COAST HEALTH CENTERS               By /s/ Kelley Moore          
      Name  Kelley Moore                 Title System VP, Vendor Mgmt &
Contracting                 Date Jul 17, 2020      

 

Omnibus Amendment
Augmedix – Dignity Health      
Page 2





 

 



